

116 HR 1893 IH: Next Step Act of 2019
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1893IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Financial Services, Agriculture, Natural Resources, Oversight and Reform, House Administration, Armed Services, Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform sentencing, prisons, re-entry of prisoners, and law enforcement practices, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Next Step Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Division A—Sentencing Reform: Ending Mass Incarceration
					Title I—Elimination of Crack Cocaine Sentencing Disparity
					Sec. 101. Elimination of increased penalties for cocaine offenses where the cocaine involved is
			 cocaine base.
					Title II—Marijuana Justice Act
					Sec. 201. Short title.
					Sec. 202. De-scheduling marihuana.
					Sec. 203. Ineligibility for certain funds.
					Sec. 204. Community Reinvestment Fund.
					Title III—Smarter Sentencing Act 
					Sec. 301. Short title.
					Sec. 302. Sentencing modifications for certain drug offenses.
					Sec. 303. Directive to the Sentencing Commission.
					Sec. 304. Report by Attorney General.
					Sec. 305. Report on Federal criminal offenses.
					 Title IV—Parole for Juveniles
					Sec. 401. Parole for juveniles.
					Title V—Reverse Mass Incarceration
					Sec. 501. Short title.
					Sec. 502. Grant program.
					Division B—Prison Reform
					Title VI—Dignity Act
					Sec. 601. Short title.
					Sec. 602. Treatment of primary caretaker parents and other individuals in Federal prisons.
					Sec. 603. Overnight visit pilot program.
					Division C—Re-entry Reform: Reducing the Collateral Consequences of Conviction
					Title VII—Fair Chance Act
					Sec. 701. Short title.
					Sec. 702. Prohibition on criminal history inquiries prior to conditional offer for Federal
			 employment.
					Sec. 703. Prohibition on criminal history inquiries by contractors prior to conditional offer.
					Sec. 704. Report on employment of individuals formerly incarcerated in Federal prisons.
					Title VIII—Fair Chance Licensing Act
					Sec. 801. Short title.
					Sec. 802. Restrictions on use of criminal records to disqualify individuals from employment,
			 occupational licensing, or occupational certification.
					Sec. 803. Transparency and accountability study.
					Title IX—REDEEM Act
					Sec. 901. Short title.
					Sec. 902. Sealing of criminal records.
					Sec. 903. Juvenile sealing and expungement.
					Sec. 904. Study and report on cost savings from sealing and expungement provisions.
					Sec. 905. TANF assistance and SNAP benefits.
					Sec. 906. State incentives.
					Sec. 907. Gender equality in Federal juvenile delinquency proceedings.
					Sec. 908. Ensuring accuracy in the FBI background check system.
					Sec. 909. Report on statutory and regulatory restrictions and disqualifications based on criminal
			 records.
					Title X—Democracy Restoration Act
					Sec. 1001. Short title.
					Sec. 1002. Findings.
					Sec. 1003. Definitions.
					Sec. 1004. Rights of citizens.
					Sec. 1005. Enforcement.
					Sec. 1006. Notification of restoration of voting rights.
					Sec. 1007. Relation to other laws.
					Sec. 1008. Federal prison funds.
					Sec. 1009. Effective date.
					Title XI—New Pathways Act
					Sec. 1101. Short title.
					Sec. 1102. Identification for returning citizens.
					Division D—Police Reform
					Title XII—PRIDE Act 
					Sec. 1201. Short title.
					Sec. 1202. Definitions.
					Sec. 1203. Use of force reporting.
					Sec. 1204. Community and law enforcement partnership grant program.
					Sec. 1205. Compliance with reporting requirements.
					Sec. 1206. Authorization of appropriations.
					Title XIII—End Racial and Religious Profiling Act
					Sec. 1301. Short title.
					Sec. 1302. Definitions.
					Subtitle A—Prohibition of Racial Profiling
					Sec. 1311. Prohibition.
					Sec. 1312. Enforcement.
					Subtitle B—Programs To Eliminate Racial Profiling By Federal Law Enforcement Agencies
					Sec. 1321. Policies to eliminate racial profiling.
					Subtitle C—Programs To Eliminate Racial Profiling By State, Local, and Indian Tribal Law
			 Enforcement Agencies
					Sec. 1331. Policies required for grants.
					Sec. 1332. Involvement of Attorney General.
					Sec. 1333. Data collection demonstration project.
					Sec. 1334. Best practices development grants.
					Sec. 1335. Authorization of appropriations.
					Subtitle D—Data Collection
					Sec. 1341. Attorney General to issue regulations.
					Sec. 1342. Publication of data.
					Sec. 1343. Limitations on publication of data.
					Subtitle E—Department of Justice Regulations and Reports on Racial Profiling in the United States
					Sec. 1351. Attorney General to issue regulations and reports.
					Subtitle F—Miscellaneous Provisions
					Sec. 1361. Severability.
					Sec. 1362. Savings clause.
			ASentencing Reform: Ending Mass Incarceration
			IElimination of Crack Cocaine Sen­tenc­ing Disparity
				101.Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base
 (a)Controlled substances actThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed: (1)Clause (iii) of section 401(b)(1)(A).
 (2)Clause (iii) of section 401(b)(1)(B). (b)Controlled substances import and export actThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
 (1)Subparagraph (C) of section 1010(b)(1). (2)Subparagraph (C) of section 1010(b)(2).
						(c)Applicability to pending and past cases
 (1)Pending casesThis section, and the amendments made by this section, shall apply to any offense that was committed before the date of enactment of this Act, if a sentence for the offense has not been imposed as of such date of enactment.
 (2)Past casesIn the case of a defendant who, before the date of enactment of this Act, was convicted of an offense for which the penalty is amended by this section and was sentenced to a term of imprisonment for the offense, the sentencing court may, on motion of the defendant or the Director of the Bureau of Prisons, or on its own motion, reduce the term of imprisonment for the offense, after considering the factors set forth in section 3553(a) of title 18, United States Code, to the extent the factors are applicable, if such a reduction is consistent with—
 (A)this section and the amendments made by this section; and (B)applicable policy statements issued by the United States Sentencing Commission.
							IIMarijuana Justice Act
 201.Short titleThis title may be cited as the Marijuana Justice Act of 2019. 202.De-scheduling marihuana (a)Marihuana removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—
 (1)by striking marihuana; and (2)by striking tetrahydrocannabinols.
 (b)Removal of Prohibition on Import and ExportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended— (1)in paragraph (1)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (2)in paragraph (2)—
 (A)in subparagraph (F), by inserting or after the semicolon; (B)by striking subparagraph (G); and
 (C)by redesignating subparagraph (H) as subparagraph (G); (3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);
 (4)by striking paragraph (4); and (5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (c)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;
 (2)in section 401(b) (21 U.S.C. 841(b))— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in clause (vi), by inserting or after the semicolon;
 (II)by striking (vii); and (III)by redesignating clause (viii) as clause (vii);
 (ii)in subparagraph (B)— (I)by striking clause (vii); and
 (II)by redesignating clause (viii) as clause (vii); (iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);
 (iv)by striking subparagraph (D); (v)by redesignating subparagraph (E) as subparagraph (D); and
 (vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C); (B)by striking paragraph (4); and
 (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;
 (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,; (5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;
 (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence; (7)in section 422(d) (21 U.S.C. 863(d))—
 (A)in the matter preceding paragraph (1), by striking marijuana,; and (B)in paragraph (5), by striking , such as a marihuana cigarette,; and
 (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5). (d)Other conforming amendments (1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended—
 (A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other; (B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and
 (C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other. (2)Interception of CommunicationsSection 2516 of title 18, United States Code, is amended—
 (A)in subsection (1)(e), by striking marihuana,; and (B)in subsection (2) by striking marihuana,.
							203.Ineligibility for certain funds
 (a)DefinitionsIn this section— (1)the term covered State means a State that has not enacted a statute legalizing marijuana in the State;
 (2)the term disproportionate arrest rate means— (A)the percentage of minority individuals arrested for a marijuana related offense in a State is higher than the percentage of the non-minority individual population of the State, as determined by the most recent census data; or
 (B)the percentage of low-income individuals arrested for a marijuana offense in a State is higher than the percentage of the population of the State that are not low-income individuals, as determined by the most recent census data;
 (3)the term disproportionate incarceration rate means the percentage of minority individuals incarcerated for a marijuana related offense in a State is higher than the percentage of the non-minority individual population of the State, as determined by the most recent census data;
 (4)the term low-income individual means an individual whose taxable income (as defined in section 63 of the Internal Revenue Code of 1986) is equal to or below the maximum dollar amount for the 15 percent rate bracket applicable to the individual under section 1 of the Internal Revenue Code of 1986;
 (5)the term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802); and (6)the term minority individual means an individual who is a member of a racial or ethnic minority group.
						(b)Ineligibility for certain funds
 (1)In generalFor any fiscal year beginning after the date of enactment of this Act in which the Attorney General, acting through the Director of the Bureau of Justice Assistance, determines that a covered State has a disproportionate arrest rate or a disproportionate incarceration rate for marijuana offenses, the covered State—
 (A)shall not be eligible to receive any Federal funds for the construction or staffing of a prison or jail; and
 (B)shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the covered State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (2)Funds for certain programmingFor purposes of paragraph (1)(A), Federal funds for the construction or staffing of a prison or jail shall not include Federal funds used by a prison or jail to carry out recidivism reduction programming or drug addiction treatment.
 (3)ReallocationAny amounts not awarded to a covered State because of a determination under paragraph (1) shall be deposited in the Community Reinvestment Fund established under section 104.
 (c)Expungement of marijuana offense convictionsEach Federal court shall issue an order expunging each conviction for a marijuana use or possession offense entered by the court before the date of enactment of this Act.
					(d)Sentencing review
 (1)In generalFor any individual who was sentenced to a term of imprisonment for a Federal criminal offense involving marijuana before the date of enactment of this Act and is still serving such term of imprisonment, the court that imposed the sentence, shall, on motion of the individual, the Director of the Bureau of Prisons, the attorney for the Government, or the court, conduct a sentencing hearing.
 (2)Potential reduced resentencingAfter a sentencing hearing under paragraph (1), a court may impose a sentence on the individual as if this title, and the amendments made by this title, were in effect at the time the offense was committed.
						(e)Right of action
 (1)In generalAn individual who is aggrieved by a disproportionate arrest rate or a disproportionate incarceration rate of a State may bring a civil action in an appropriate district court of the United States.
 (2)ReliefIn a civil action brought under this subsection in which the plaintiff prevails, the court shall— (A)grant all necessary equitable and legal relief, including declaratory relief; and
 (B)issue an order requiring the Attorney General, acting through the Director of the Bureau of Justice Assistance, to—
 (i)declare the State to be ineligible to receive any Federal funds for the construction or staffing of a prison or jail in accordance with subsection (b)(1)(A); and
 (ii)reduce grant funding of the State in accordance with subsection (b)(1)(B). 204.Community Reinvestment Fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Community Reinvestment Fund (referred to in this section as the Fund).
 (b)DepositsThe Fund shall consist of— (1)any amounts not awarded to a covered State because of a determination under section 203(b)(1); and
 (2)any amounts otherwise appropriated to the Fund. (c)Use of Fund amountsAmounts in the Fund shall be available to the Secretary of Housing and Urban Development to establish a grant program to reinvest in communities most affected by the war on drugs, which shall include providing grants to impacted communities for programs such as—
 (1)job training; (2)reentry services;
 (3)expenses related to the expungement of convictions; (4)public libraries;
 (5)community centers; (6)programs and opportunities dedicated to youth;
 (7)the special purpose fund discussed below; and (8)health education programs.
 (d)Availability of Fund amountsAmounts in the Fund shall be available without fiscal year limitation. (e)Authorization of appropriationsThere are authorized to be appropriated to the Fund $500,000,000 for each of fiscal years 2019 through 2041.
					IIISmarter Sentencing Act 
 301.Short titleThis title may be cited as the Smarter Sentencing Act of 2019. 302.Sentencing modifications for certain drug offenses (a)Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—
 (1)in section 102 (21 U.S.C. 802)— (A)by redesignating paragraph (58) as paragraph (59);
 (B)by redesignating the second paragraph (57) (relating to the term serious drug felony) as paragraph (58); and (C)by adding at the end the following:
								
 (60)The term courier means a defendant whose role in the offense was limited to transporting or storing drugs or money.; and (2)in section 401(b)(1) (21 U.S.C. 841(b)(1))—
 (A)in subparagraph (A), in the flush text following clause (viii)— (i)by striking 10 years or more and inserting 5 years or more;
 (ii)by striking such person shall be sentenced to a term of imprisonment which may not be less than 15 years and and inserting such person shall be sentenced to a term of imprisonment of not less than 10 years and; and (B)in subparagraph (B), in the flush text following clause (viii)—
 (i)by striking 5 years and inserting 2 years; and (ii)by striking not be less than 10 years and inserting not be less than 5 years.
 (b)Controlled Substances Import and Export ActSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended— (1)in paragraph (1), in the flush text following subparagraph (H)—
 (A)by inserting , other than a person who is a courier, after such violation; (B)by striking person commits and inserting person, other than a courier, commits; and
 (C)by inserting If a person who is a courier commits such a violation, the person shall be sentenced to a term of imprisonment of not less than 5 years and not more than life. If a person who is a courier commits such a violation after a prior conviction for a felony drug offense has become final, the person shall be sentenced to a term of imprisonment of not less than 10 years and not more than life. before Notwithstanding section 3583; and
 (2)in paragraph (2), in the flush text following subparagraph (H)— (A)by inserting , other than a person who is a courier, after such violation;
 (B)by striking person commits and inserting person, other than a courier, commits; and (C)by inserting If a person who is a courier commits such a violation, the person shall be sentenced to a term of imprisonment of not less than 2 years and not more than life. If a person who is a courier commits such a violation after a prior conviction for a felony drug offense has become final, the person shall be sentenced to a term of imprisonment of not less than 5 years and not more than life. before Notwithstanding section 3583.
							303.Directive to the Sentencing Commission
 (a)Directive to Sentencing CommissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements applicable to persons convicted of an offense under section 401 of the Controlled Substances Act (21 U.S.C. 841) or section 1010 of the Controlled Substances Import and Export Act (21 U.S.C. 960) to ensure that the guidelines and policy statements are consistent with the amendments made by section 302 of this title and reflect the intent of Congress that such penalties be decreased in accordance with the amendments made by such section 302.
 (b)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— (1)the mandate of the United States Sentencing Commission, under section 994(g) of title 28, United States Code, to formulate the sentencing guidelines in such a way as to minimize the likelihood that the Federal prison population will exceed the capacity of the Federal prisons;
 (2)the findings and conclusions of the United States Sentencing Commission in its October 2011 report to Congress entitled, Mandatory Minimum Penalties in the Federal Criminal Justice System;
 (3)the fiscal implications of any amendments or revisions to the sentencing guidelines or policy statements made by the United States Sentencing Commission;
 (4)the relevant public safety concerns involved in the considerations before the United States Sentencing Commission;
 (5)the intent of Congress that penalties for violent, repeat, and serious drug traffickers who present public safety risks remain appropriately severe; and
 (6)the need to reduce and prevent racial disparities in Federal sentencing. (c)Emergency authorityThe United States Sentencing Commission shall—
 (1)promulgate the guidelines, policy statements, or amendments provided for in this Act as soon as practicable, and in any event not later than 120 days after the date of enactment of this Act, in accordance with the procedure set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the authority under that Act had not expired; and
 (2)pursuant to the emergency authority provided under paragraph (1), make such conforming amendments to the Federal sentencing guidelines as the Commission determines necessary to achieve consistency with other guideline provisions and applicable law.
 304.Report by Attorney GeneralNot later than 6 months after the date of enactment of this Act, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report outlining how the reduced expenditures on Federal corrections and the cost savings resulting from this Act will be used to help reduce overcrowding in the Federal Bureau of Prisons, help increase proper investment in law enforcement and crime prevention, and help reduce criminal recidivism, thereby increasing the effectiveness of Federal criminal justice spending.
				305.Report on Federal criminal offenses
 (a)DefinitionsIn this section— (1)the term criminal regulatory offense means a Federal regulation that is enforceable by a criminal penalty; and
 (2)the term criminal statutory offense means a criminal offense under a Federal statute. (b)Report on criminal statutory offensesNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—
 (1)a list of all criminal statutory offenses, including a list of the elements for each criminal statutory offense; and
 (2)for each criminal statutory offense listed under paragraph (1)— (A)the potential criminal penalty for the criminal statutory offense;
 (B)the number of prosecutions for the criminal statutory offense brought by the Department of Justice each year for the 15-year period preceding the date of enactment of this Act; and
 (C)the mens rea requirement for the criminal statutory offense. (c)Report on criminal regulatory offenses (1)ReportsNot later than 1 year after the date of enactment of this Act, the head of each Federal agency described in paragraph (2) shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report, which shall include—
 (A)a list of all criminal regulatory offenses enforceable by the agency; and (B)for each criminal regulatory offense listed under subparagraph (A)—
 (i)the potential criminal penalty for a violation of the criminal regulatory offense; (ii)the number of violations of the criminal regulatory offense referred to the Department of Justice for prosecution in each of the years during the 15-year period preceding the date of enactment of this Act; and
 (iii)the mens rea requirement for the criminal regulatory offense. (2)Agencies describedThe Federal agencies described in this paragraph are the Department of Agriculture, the Department of Commerce, the Department of Education, the Department of Energy, the Department of Health and Human Services, the Department of Homeland Security, the Department of Housing and Urban Development, the Department of the Interior, the Department of Labor, the Department of Transportation, the Department of the Treasury, the Commodity Futures Trading Commission, the Consumer Product Safety Commission, the Equal Employment Opportunity Commission, the Export-Import Bank of the United States, the Farm Credit Administration, the Federal Communications Commission, the Federal Deposit Insurance Corporation, the Federal Election Commission, the Federal Labor Relations Authority, the Federal Maritime Commission, the Federal Mine Safety and Health Review Commission, the Federal Trade Commission, the National Labor Relations Board, the National Transportation Safety Board, the Nuclear Regulatory Commission, the Occupational Safety and Health Review Commission, the Office of Compliance, the Postal Regulatory Commission, the Securities and Exchange Commission, the Securities Investor Protection Corporation, the Environmental Protection Agency, the Small Business Administration, the Federal Housing Finance Agency, and the Office of Government Ethics.
 (d)IndexNot later than 2 years after the date of enactment of this Act— (1)the Attorney General shall establish a publicly accessible index of each criminal statutory offense listed in the report required under subsection (b) and make the index available and freely accessible on the website of the Department of Justice; and
 (2)the head of each agency described in subsection (c)(2) shall establish a publicly accessible index of each criminal regulatory offense listed in the report required under subsection (c)(1) and make the index available and freely accessible on the website of the agency.
 (e)Rule of constructionNothing in this section shall be construed to require or authorize appropriations. IVParole for Juveniles 401.Parole for juveniles (a)In generalChapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following:
						
							5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18
 (a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if—
 (1)the defendant has served not less than 20 years in custody for the offense; and (2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification.
 (b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervise release shall be in accordance with section 3583.
 (c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider—
 (1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;
 (2)the age of the defendant at the time of the offense; (3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;
 (4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;
 (5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;
 (6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;
 (7)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;
 (8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system;
 (9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;
 (10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing juveniles to the otherwise applicable term of imprisonment; and
 (11)any other information the court determines relevant to the decision of the court. (d)Limitation on applications pursuant to this section (1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.
 (2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.
 (3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant.
									(e)Procedures
 (1)NoticeThe Bureau of Prisons shall provide written notice of this section to— (A)any defendant who has served not less than 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and
 (B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.
 (2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771.
									(3)Application
 (A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.
 (B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.
										(4)Expanding the record; hearing
 (A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.
										(B)Hearing
 (i)In generalThe court shall conduct a hearing on the motion, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.
 (ii)EvidenceIn a hearing under this section, the court may allow parties to present evidence. (iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.
 (iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.
 (v)FindingsThe court shall state in open court, and file in writing, the reasons for granting or denying a motion under this section.
 (C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.
 (f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population..
 (b)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:
						
							
								5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age
			 18..
 (c)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.
					VReverse Mass Incarceration
 501.Short titleThis title may be cited as the Reverse Mass Incarceration Act of 2019. 502.Grant program (a)In generalTitle I of the Omnibus Crime Control and Safe Street Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
						
							OOState Prison Population Reduction Grant Program
								3051.Grant program
 (a)In generalThe Attorney General may make grants to States to assist States in reducing crime rates and incarcerations.
 (b)EligibilityA State shall be eligible to receive a grant under this section if the State demonstrates that, during the 3-year period preceding the application for a grant under this section—
 (1)the total number of individuals incarcerated in correctional or detention facilities in the State was reduced by not less than 7 percent; and
 (2)the rate of crime within the State did not increase by more than 3 percent. (c)ApplicationAn eligible State seeking a grant under this section shall submit to the Attorney General an application in such form and manner and at such time as the Attorney General requires, which shall include a clear methodology based on population size and other factors.
 (d)Use of grant fundsA grant awarded under this section shall be used by a State to implement evidence-based programs designed to reduce crime rates and incarcerations..
 (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:
						
 (29)There are authorized to be appropriated to carry out part OO $2,000,000,000 for each of fiscal years 2020 through 2029..
					BPrison Reform
			VIDignity Act
 601.Short titleThis title may be cited as the Dignity for Incarcerated Women Act of 2019 or the Dignity Act. 602.Treatment of primary caretaker parents and other individuals in Federal prisons (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
						
							4051.Treatment of primary caretaker parents and other individuals
 (a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;
 (2)the term Director means the Director of the Bureau of Prisons; (3)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12242); and
 (4)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. (b)Visitation rulesThe Director shall promulgate regulations for visitation between prisoners who are primary caretaker parents and their family members under which—
 (1)a prisoner may receive visits not fewer than 6 days per week, which shall include Saturday and Sunday;
 (2)a Federal penal or correctional institution shall be open for visitation for not fewer than 8 hours per day;
 (3)a prisoner may have up to 5 adult visitors and an unlimited number of child visitors per visit; and (4)a prisoner may have physical contact with visitors unless the prisoner presents an immediate physical danger to the visitors.
 (c)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent. (d)Trauma-informed care (1)In generalThe Director shall provide trauma-informed care to each prisoner who is diagnosed with trauma.
 (2)Identification and referralThe Director shall provide training to each correctional officer and each other employee of the Bureau of Prisons who regularly interacts with prisoners, including health care professionals and instructors, to enable the employees to identify prisoners with trauma and refer those prisoners to the proper health­care professional for treatment.
 (e)OmbudsmanThe Attorney General shall designate an ombudsman to oversee and monitor, with respect to Federal penal and correctional institutions—
 (1)prisoner transportation; (2)use of segregated housing;
 (3)strip searches of prisoners; and (4)civil rights violations.
									(f)Telecommunications
 (1)In generalThe Director— (A)may not charge a fee for a telephone call made by a prisoner; and
 (B)shall make videoconferencing available to prisoners in each Federal penal or correctional institution free of charge.
 (2)Rule of constructionNothing in paragraph (1)(B) shall be construed to authorize the Director to use videoconferencing as a substitute for in-person visits.
									(g)Inmate health
									(1)Healthcare products
 (A)AvailabilityThe Director shall make the healthcare products described in subparagraph (C) available to prisoners for free, in a quantity that is appropriate to the healthcare needs of each prisoner.
 (B)Quality of productsThe Director shall ensure that the healthcare products provided under this paragraph conform with applicable industry standards.
 (C)ProductsThe healthcare products described in this subparagraph are— (i)tampons;
 (ii)sanitary napkins; (iii)moisturizing soap, which may not be lye-based;
 (iv)shampoo; (v)body lotion;
 (vi)Vaseline; (vii)toothpaste;
 (viii)toothbrushes; (ix)aspirin;
 (x)ibuprofen; and (xi)any other healthcare product that the Director determines appropriate.
 (2)Gynecologist accessThe Director shall ensure that female prisoners have access to a gynecologist. (h)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall promulgate regulations under which—
 (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to herself or himself or others; and
 (ii)no other correctional officer of the same sex as the prisoner is available to assist; and (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless—
											(i)
 (I)a prisoner in the restroom presents a risk of immediate harm to herself or himself or others; or (II)there is a medical emergency in the restroom; and
 (ii)no other correctional officer of the appropriate sex is available to assist. (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (34 U.S.C. 30301 et seq.)..
 (b)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Bureau of Prisons may not prohibit a prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) based on the failure of the individual, before being committed to the custody of the Bureau, to disclose to any official that the individual had a substance abuse problem..
					(c)Technical and conforming amendments
 (1)Table of sectionsThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:
							
								
									4051. Treatment of primary caretaker parents and other individuals..
 (2)Healthcare productsSection 611 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5194) is repealed. 603.Overnight visit pilot program (a)DefinitionsIn this section—
 (1)the term Director means the Director of the Bureau of Prisons; (2)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12242); and
 (3)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. (b)Pilot programThe Director shall carry out a pilot program under which prisoners who are primary caretaker parents and meet eligibility criteria established by the Director may receive overnight visits from family members.
 (c)Eligibility criteriaIn establishing eligibility criteria for the pilot program under subsection (b), the Director shall—
 (1)require that a prisoner have displayed good behavior; and (2)prohibit participation by any prisoner who has been convicted of a crime of violence (as defined in section 16 of title 18, United States Code).
						CRe-Entry Reform: Reducing the Collateral Consequences of Conviction
			VIIFair Chance Act
 701.Short titleThis title may be cited as the Fair Chance to Compete for Jobs Act of 2019 or the Fair Chance Act. 702.Prohibition on criminal history inquiries prior to conditional offer for Federal employment (a)In generalSubpart H of part III of title 5, United States Code, is amended by adding at the end the following:
						
							92Prohibition on Criminal History Inquiries Prior to Conditional Offer
								
									Sec. 
									9201. Definitions.
									9202. Limitations on requests for criminal history record information.
									9203. Agency policies; whistleblower complaint procedures.
									9204. Adverse action.
									9205. Procedures.
									9206. Rules of construction.
 9201.DefinitionsIn this chapter— (1)the term agency means Executive agency as such term is defined in section 105 and includes—
 (A)the United States Postal Service and the Postal Regulatory Commission; and (B)the Executive Office of the President;
 (2)the term appointing authority means an employee in the executive branch of the Government of the United States that has authority to make appointments to positions in the civil service;
 (3)the term conditional offer means an offer of employment in a position in the civil service that is conditioned upon the results of a criminal history inquiry;
 (4)the term criminal history record information— (A)except as provided in subparagraphs (B) and (C), has the meaning given the term in section 9101(a);
 (B)includes any information described in the first sentence of section 9101(a)(2) that has been sealed or expunged pursuant to law; and
 (C)includes information collected by a criminal justice agency, relating to an act or alleged act of juvenile delinquency, that is analogous to criminal history record information (including such information that has been sealed or expunged pursuant to law); and
 (5)the term suspension has the meaning given the term in section 7501. 9202.Limitations on requests for criminal history record information (a)Inquiries prior to conditional offerExcept as provided in subsections (b) and (c), an employee of an agency may not request, in oral or written form (including through the Declaration for Federal Employment (Office of Personnel Management Optional Form 306) or any similar successor form, the USAJOBS internet website, or any other electronic means) that an applicant for an appointment to a position in the civil service disclose criminal history record information regarding the applicant before the appointing authority extends a conditional offer to the applicant.
 (b)Otherwise required by lawThe prohibition under subsection (a) shall not apply with respect to an applicant for a position in the civil service if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
									(c)Exception for certain positions
 (1)In generalThe prohibition under subsection (a) shall not apply with respect to an applicant for an appointment to a position—
 (A)that requires a determination of eligibility described in clause (i), (ii), or (iii) of section 9101(b)(1)(A);
 (B)as a Federal law enforcement officer (as defined in section 115(c) of title 18); or (C)identified by the Director of the Office of Personnel Management in the regulations issued under paragraph (2).
											(2)Regulations
 (A)IssuanceThe Director of the Office of Personnel Management shall issue regulations identifying additional positions with respect to which the prohibition under subsection (a) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (B)Compliance with civil rights lawsThe regulations issued under subparagraph (A) shall— (i)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (ii)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 9203.Agency policies; whistleblower complaint proceduresThe Director of the Office of Personnel Management shall— (1)develop, implement, and publish a policy to assist employees of agencies in complying with section 9202 and the regulations issued pursuant to such section; and
 (2)establish and publish procedures under which an applicant for an appointment to a position in the civil service may submit a complaint, or any other information, relating to compliance by an employee of an agency with section 9202.
									9204.Adverse action
 (a)First violationIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee of an agency has violated section 9202, the Director shall—
 (1)issue to the employee a written warning that includes a description of the violation and the additional penalties that may apply for subsequent violations; and
 (2)file such warning in the employee’s official personnel record file. (b)Subsequent violationsIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee that was subject to subsection (a) has committed a subsequent violation of section 9202, the Director may take the following action:
 (1)For a second violation, suspension of the employee for a period of not more than 7 days. (2)For a third violation, suspension of the employee for a period of more than 7 days.
 (3)For a fourth violation— (A)suspension of the employee for a period of more than 7 days; and
 (B)a civil penalty against the employee in an amount that is not more than $250. (4)For a fifth violation—
 (A)suspension of the employee for a period of more than 7 days; and (B)a civil penalty against the employee in an amount that is not more than $500.
 (5)For any subsequent violation— (A)suspension of the employee for a period of more than 7 days; and
 (B)a civil penalty against the employee in an amount that is not more than $1,000. 9205.Procedures (a)AppealsThe Director of the Office of Personnel Management shall by rule establish procedures providing for an appeal from any adverse action taken under section 9204 by not later than 30 days after the date of the action.
 (b)Applicability of other lawsAn adverse action taken under section 9204 (including a determination in an appeal from such an action under subsection (a) of this section) shall not be subject to—
 (1)the procedures under chapter 75; or (2)except as provided in subsection (a) of this section, appeal or judicial review.
 9206.Rules of constructionNothing in this chapter may be construed to— (1)authorize any officer or employee of an agency to request the disclosure of information described under subparagraphs (B) and (C) of section 9201(4); or
 (2)create a private right of action for any person.. (b)Regulations; effective date (1)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out chapter 92 of title 5, United States Code (as added by subsection (a)).
 (2)Effective dateSection 9202 of title 5, United States Code (as added by subsection (a)), shall take effect on the date that is 2 years after the date of enactment of this Act.
 (c)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 91 the following:
						
							
								92.Prohibition on criminal history inquiries prior to conditional offer9201.
					(d)Application to Legislative Branch
 (1)In generalThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended— (A)in section 102(a) (2 U.S.C. 1302(a)), by adding at the end the following:
								
 (12)Section 9202 of title 5, United States Code.; (B)by redesignating section 207 (2 U.S.C. 1317) as section 208; and
 (C)by inserting after section 206 (2 U.S.C. 1316) the following new section:  207.Rights and protections relating to criminal history inquiries (a)DefinitionsIn this section, the terms agency, criminal history record information, and suspension have the meanings given the terms in section 9201 of title 5, United States Code, except as otherwise modified by this section.
										(b)Restrictions on criminal history inquiries
											(1)In general
 (A)In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5, United States Code, if made by an employee of an agency.
 (B)Conditional offerFor purposes of applying that section 9202 under subparagraph (A), a reference in that section 9202 to a conditional offer shall be considered to be an offer of employment as a covered employee that is conditioned upon the results of a criminal history inquiry.
 (2)Rules of constructionThe provisions of section 9206 of title 5, United States Code, shall apply to employing offices, consistent with regulations issued under subsection (d).
											(c)Remedy
 (1)In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5, United States Code, if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 202.
 (2)Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of title IV (other than section 407 or 408, or a provision of this title that permits a person to obtain a civil action or judicial review), consistent with regulations issued under subsection (d).
											(d)Regulations To implement section
 (1)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Board shall, pursuant to section 304, issue regulations to implement this section. (2)Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 702(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.
 (e)Effective DateSection 102(a)(12) and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5, United States Code, applies with respect to agencies..
							(2)Clerical amendments
 (A)The table of contents in section 1(b) of the Congressional Accountability Act of 1995 (Public Law 104–1; 109 Stat. 3) is amended—
 (i)by redesignating the item relating to section 207 as the item relating to section 208; and (ii)by inserting after the item relating to section 206 the following new item:
									
										
											Sec. 207. Rights and protections relating to criminal history inquiries..
 (B)Section 62(e)(2) of the Internal Revenue Code of 1986 is amended by striking or 207 and inserting 207, or 208. (e)Application to judicial branch (1)In generalSection 604 of title 28, United States Code, is amended by adding at the end the following:
							
								(i)Restrictions on criminal history inquiries
 (1)DefinitionsIn this subsection— (A)the terms agency and criminal history record information have the meanings given those terms in section 9201 of title 5;
 (B)the term covered employee means an employee of the judicial branch of the United States Government, other than— (i)any judge or justice who is entitled to hold office during good behavior;
 (ii)a United States magistrate judge; or (iii)a bankruptcy judge; and
 (C)the term employing office means any office or entity of the judicial branch of the United States Government that employs covered employees.
 (2)RestrictionA covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.
 (3)Employing office policies; complaint procedureThe provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection.
									(4)Adverse action
 (A)Adverse actionThe Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency.
 (B)AppealsThe Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action.
 (C)Applicability of other lawsExcept as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review.
										(5)Regulations to be issued
 (A)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Director shall issue regulations to implement this subsection. (B)Parallel with agency regulationsThe regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 702(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection.
 (6)Effective dateParagraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies..
						703.Prohibition on criminal history inquiries by contractors prior to conditional offer
					(a)Civilian agency contracts
 (1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section:
							
								4714.Prohibition on criminal history inquiries by contractors prior to conditional offer
									(a)Limitation on criminal history inquiries
 (1)In generalExcept as provided in paragraphs (2) and (3), an executive agency— (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and
 (B)shall require, as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally, or through written form, request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before the contractor extends a conditional offer to the applicant.
 (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
										(3)Exception for certain positions
 (A)In generalThe prohibition under paragraph (1) does not apply with respect to— (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or
 (ii)a position that the Administrator of General Services identifies under the regulations issued under subparagraph (B).
												(B)Regulations
 (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Administrator of General Services, in consultation with the Secretary of Defense, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 (b)Complaint proceduresThe Administrator of General Services shall establish and publish procedures under which an applicant for a position with a Federal contractor may submit to the Administrator a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).
									(c)Action for violations of prohibition on criminal history inquiries
 (1)First violationIf the head of an executive agency determines that a contractor has violated subsection (a)(1)(B), such head shall—
 (A)notify the contractor; (B)provide 30 days after such notification for the contractor to appeal the determination; and
 (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.
 (2)Subsequent violationIf the head of an executive agency determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), such head shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—
 (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;
 (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and
 (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.
 (d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.
 (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5.. (2)Clerical amendmentThe table of sections for chapter 47 of title 41, United States Code, is amended by adding at the end the following new item:
							
								
									4714. Prohibition on criminal history inquiries by contractors prior to conditional offer..
 (3)Effective dateSection 4714 of title 41, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 702(b)(2) of this title.
						(b)Defense contracts
 (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2338 the following new section:
							
								2339.Prohibition on criminal history inquiries by contractors prior to conditional offer
									(a)Limitation on criminal history inquiries
 (1)In generalExcept as provided in paragraphs (2) and (3), the head of an agency— (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and
 (B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally or through written form request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before such contractor extends a conditional offer to the applicant.
 (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
										(3)Exception for certain positions
 (A)In generalThe prohibition under paragraph (1) does not apply with respect to— (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or
 (ii)a position that the Secretary of Defense identifies under the regulations issued under subparagraph (B).
												(B)Regulations
 (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Secretary of Defense, in consultation with the Administrator of General Services, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 (b)Complaint proceduresThe Secretary of Defense shall establish and publish procedures under which an applicant for a position with a Department of Defense contractor may submit a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).
									(c)Action for violations of prohibition on criminal history inquiries
 (1)First violationIf the Secretary of Defense determines that a contractor has violated subsection (a)(1)(B), the Secretary shall—
 (A)notify the contractor; (B)provide 30 days after such notification for the contractor to appeal the determination; and
 (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.
 (2)Subsequent violationsIf the Secretary of Defense determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), the Secretary shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—
 (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;
 (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and
 (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.
 (d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.
 (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5.. (2)Effective dateSection 2339(a) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 702(b)(2) of this title.
 (3)Clerical amendmentThe table of sections for chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2338 the following new item:
							
								
									2339. Prohibition on criminal history inquiries by contractors prior to conditional offer..
						(c)Revisions to Federal Acquisition Regulation
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation to implement section 4714 of title 41, United States Code, and section 2339 of title 10, United States Code, as added by this section.
 (2)Consistency with Office of Personnel Management regulationsThe Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation under paragraph (1) to be consistent with the regulations issued by the Director of the Office of Personnel Management under section 702(b)(1) to the maximum extent practicable. The Council shall include together with such revision an explanation of any substantive modification of the Office of Personnel Management regulations, including an explanation of how such modification will more effectively implement the rights and protections under this section.
						704.Report on employment of individuals formerly incarcerated in Federal prisons
 (a)DefinitionIn this section, the term covered individual— (1)means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and
 (2)does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).
 (b)Study and report requiredThe Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall—
 (1)not later than 180 days after the date of enactment of this Act, design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting—
 (A)demographic data on covered individuals, including race, age, and sex; and (B)data on employment and earnings of covered individuals who are denied employment, including the reasons for the denials; and
 (2)not later than 2 years after the date of enactment of this Act, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (C)the Committee on Oversight and Reform of the House of Representatives; and (D)the Committee on Education and Labor of the House of Representatives.
							VIIIFair Chance Licensing Act
 801.Short titleThis title may be cited as the Fair Chance Licensing Act of 2019. 802.Restrictions on use of criminal records to disqualify individuals from employment, occupational licensing, or occupational certification (a)State and local requirementsSection 534 of title 28, United States Code, is amended by adding at the end the following:
						
							(g)Restrictions on State and local use of criminal records To disqualify individuals from employment,
			 occupational licensing, or occupational certification
 (1)DefinitionsIn this subsection— (A)the term covered entity means—
 (i)an occupational licensing authority; (ii)an occupational certification authority; and
 (iii)an employer or third-party entity that is authorized by Federal or State law, including title II of the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92–544; 86 Stat. 1114), to access the records system created under this section for employment purposes;
 (B)the term directly related conviction, with respect to an individual, means a conviction of the individual that a covered entity determines to have a direct and specific negative bearing on the ability of the individual to perform the duties or responsibilities necessary for—
 (i)the position in which employment is sought; or (ii)the occupation for which an occupational license or certification is sought;
 (C)the term qualifying background check law means a law that imposes the requirements described in paragraph (3); and (D)the term record means a record or other information acquired, collected, classified, or preserved by the Attorney General under paragraph (1), (2), or (3) of subsection (a).
									(2)Conditions on access by State and local entities to FBI background check system
 (A)StatesAn agency or official of a State may not request or access a record, including on behalf of a private entity, under any authority, unless the State has enacted a qualifying background check law or a law that is more favorable to an individual with a criminal history than a qualifying background check law.
 (B)Local governmentsAn agency or official of a political subdivision of a State may not request or access a record, including on behalf of a private entity, under any authority unless the political subdivision or the State has enacted a qualifying background check law or a law that is more favorable to an individual with a criminal history than a qualifying background check law.
									(3)Qualifying background check law
 (A)Availability and use of criminal history informationA qualifying background check law shall provide that a covered entity may not consider any of the following criminal history information in determining whether to disqualify an individual from employment, an occupational license, or an occupational certification:
 (i)A conviction that is not a directly related conviction. (ii)Non-conviction information, including information related to—
 (I)a deferred adjudication; (II)participation in a diversion program;
 (III)an arrest not followed by a valid conviction; or (IV)an infraction.
 (iii)A conviction that has been sealed, dismissed, expunged, or pardoned. (iv)A juvenile adjudication.
 (v)A misdemeanor conviction for which no sentence of imprisonment can be imposed. (vi)A misdemeanor conviction that is more than 1 year old, excluding any period of incarceration or custody.
 (vii)A felony conviction that is more than 5 years old, excluding any period of incarceration or custody.
 (B)Consideration of title VII Green factorsA qualifying background check law shall provide that a covered entity, in determining whether to disqualify an individual from employment, an occupational license, or an occupational certification based on a directly related conviction, shall consider—
 (i)the nature and gravity of the conviction; (ii)the period of time that has elapsed since the conviction or, if applicable, completion of the sentence; and
 (iii)the nature of the employment, license, or certification held or sought. (C)Sufficient mitigation or rehabilitation and fitness for occupationA qualifying background check law shall provide that a covered entity may not disqualify an individual from employment, an occupational license, or an occupational certification solely or in part because of a directly related conviction if the individual can establish sufficient mitigation or rehabilitation and fitness to perform the duties of the position or occupation by providing—
 (i)evidence showing that— (I)not less than 1 year has elapsed since the individual was released from any correctional institution without subsequent conviction of a crime; and
 (II)the individual has complied with all terms and conditions of probation or parole; or (ii)any other evidence of mitigation and present fitness, including—
 (I)the circumstances relating to the offense, including mitigating circumstances or social conditions surrounding the commission of the offense;
 (II)the age of the individual when the individual committed the offense; (III)the period of time that has elapsed since the individual committed the offense;
 (IV)evidence of work history, particularly any training or work experience related to the position or occupation;
 (V)additional evidence of educational, training, or work activities that the individual has participated in, including during any period of incarceration;
 (VI)letters of reference by persons who have been in contact with the individual since the individual was released from any correctional institution; and
 (VII)completion of, or active participation in, rehabilitative drug or alcohol treatment. (D)Notice of potential denial and opportunity to appeal (i)Notice of potential denialA qualifying background check law shall provide that if a covered entity intends to disqualify an individual from employment, an occupational license, or an occupational certification solely or in part because of a directly related conviction, the covered entity shall, prior to making a final decision—
 (I)notify the individual in writing of— (aa)the directly related conviction that forms the basis for the potential disqualification; and
 (bb)the rationale for how the conviction is directly related to the position or occupation; (II)provide the individual a copy of the conviction history report, if any, on which the covered entity relies; and
 (III)provide the individual examples of mitigation or rehabilitation evidence (as described in subparagraph (C)) that the individual may voluntarily provide.
 (ii)ResponseA qualifying background check law shall provide that not later than 30 days after the date on which an individual receives a notice of potential disqualification described in clause (i), the individual may respond to the notice by—
 (I)challenging the accuracy of the conviction history report; or (II)submitting evidence of mitigation or rehabilitation.
 (iii)Final decisionA qualifying background check law shall provide that a covered entity shall make a final decision based on an individualized assessment of the information described in subparagraph (C), including any information described in clause (ii) of this subparagraph submitted by the individual.
 (iv)Notice of final decisionA qualifying background check law shall provide that if a covered entity disqualifies an individual from employment, an occupational license, or an occupational certification solely or in part because of a directly related conviction, the covered entity shall notify the individual in writing of—
 (I)the final decision, including— (aa)a list of each directly related conviction that forms the basis for the decision; and
 (bb)the rationale for how the conviction is directly related to the position; (II)additional appeal procedures, if any, including opportunities for administrative or judicial review; and
 (III)the earliest date on which the individual may reapply for the employment, occupational license, or occupational certification.
 (E)Education, outreach, and transparency activitiesA qualifying background check law shall provide that a covered entity shall— (i)adopt education and outreach policies developed with the input of key stakeholders, including individuals with arrest and conviction records;
 (ii)explain to the public (including on the website of the covered entity, if applicable) how the covered entity uses criminal history information in making decisions with respect to employment, occupational licensing, or occupational certification, as applicable; and
 (iii)offer individuals access at any time (including before obtaining any required education or training) to guidance on the impact of a conviction or arrest on the application process for employment, occupational licensing, or occupational certification, as applicable.
 (4)Compliance reviewNot later than 180 days after the date on which this subsection takes effect, and semiannually thereafter, the Attorney General shall review the compliance of States and political subdivisions thereof with the requirement under paragraph (2)..
					(b)Federal requirements
						(1)Consideration of criminal history information consistent with qualifying background check law
 (A)In generalNotwithstanding any other provision of law, other than a provision described in subparagraph (B), consideration of the criminal history information of an individual for purposes of employment, occupational licensing, or occupational certification of the individual, or any similar purpose, that is required or authorized under any provision of Federal law shall be carried out in accordance with the requirements described in section 534(g)(3) of title 28, United States Code, as added by subsection (a).
 (B)ExceptionsSubparagraph (A) shall not apply to the consideration of the criminal history information of an individual under any provision of law governing—
 (i)Federal employment; (ii)the Armed Forces;
 (iii)law enforcement; or (iv)national security.
 (2)Relation to other lawNothing in paragraph (1) shall be construed to supersede any other provision of Federal law that imposes requirements relating to the availability and use of criminal history information that is more favorable to an individual with a criminal history than the requirements described in section 534(g)(3) of title 28, United States Code, as added by subsection (a).
 (3)RegulationsNot later than 180 days after the date of enactment of this Act, the head of an agency that administers a provision of law affected by paragraph (1) shall promulgate any regulations necessary to comply with that paragraph.
 (c)Effective dateSubsections (a) and (b)(1), the amendments made by those subsections, and the regulations promulgated under subsection (b)(3) shall take effect on the date that is 1 year after the date of enactment of this Act.
					803.Transparency and accountability study
 (a)Bureau of Justice Statistics annual studyNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Bureau of Justice Statistics shall conduct a study, and submit a report to Congress on that study, that—
 (1)collects data on the Federal and State laws that result in the disqualification of applicants for employment, an occupational license, or an occupational certification based on the criminal record of the applicant;
 (2)focuses on the disqualifying offenses and the racial, gender, and ethnic profile of the applicants disqualified under the laws described in paragraph (1); and
 (3)examines the reversal rates and impact on employment opportunities that result from the procedures to appeal a potential disqualification from employment, an occupational license, or an occupational certification required under section 802 and the amendments made by that section.
 (b)Data submission by Federal agencies and StatesA State that wishes to access to a record as described in subsection (g)(2) of section 534 of title 28, United States Code, (as added by this title) and each Federal agency that administers a provision of law affected by section 802(b) shall regularly collect and submit to the Bureau of Justice Statistics, for purposes of the annual study under subsection (a) of this section, any applicable data described in subsection (a) of this section.
					IXREDEEM Act
 901.Short titleThis title may be cited as the Record Expungement Designed to Enhance Employment Act of 2019 or the REDEEM Act. 902.Sealing of criminal records (a)FindingCongress finds that the definition of the term crime of violence recommended by the United States Sentencing Commission in the report entitled Report to the Congress: Career Offender Sentencing Enhancements, published in August 2016, is clearer and more specific than the definitions currently used in title 18, United States Code, and should be used to determine the type of offenses eligible for sealing under the amendments made by this section.
 (b)AmendmentChapter 229 of title 18, United States Code, is amended by adding at the end the following:  ESealing of Criminal Records  Sec.  3641. Definitions; eligible individuals. 3642. Automatic sealing of records of nonviolent drug offenses.3643. Sealing petition. 3644. Effect of sealing order. 3641.Definitions; eligible individuals (a)DefinitionsIn this subchapter—
 (1)the term covered nonviolent offense means a Federal criminal offense that is not— (A)a crime of violence; or
 (B)a sex offense, as defined in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911);
 (2)the term crime of violence means any offense under Federal or State law, punishable by imprisonment for a term exceeding 1 year, that—
 (A)has as an element the use, attempted use, or threatened use of physical force against the person of another; or
 (B)is— (i)murder;
 (ii)voluntary manslaughter; (iii)kidnapping;
 (iv)aggravated assault; (v)a forcible sex offense;
 (vi)robbery; (vii)arson;
 (viii)extortion; or (ix)the use or unlawful possession of—
 (I)a firearm, as defined in section 5845(a) of the Internal Revenue Code of 1986; or (II)explosive materials, as defined in section 841(c);
 (3)the term eligible individual means an individual who— (A)has been arrested for or convicted of a covered nonviolent offense;
 (B)in the case of a conviction described in subparagraph (A), has fulfilled each requirement of the sentence for the covered nonviolent offense, including—
 (i)completing each term of imprisonment, probation, or supervised release; and (ii)satisfying each condition of imprisonment, probation, or supervised release;
 (C)subject to subsection (b), has not been convicted of more than 2 felonies that are covered nonviolent offenses, including any such convictions that have been sealed; and
 (D)has not been convicted of any felony that is not a covered nonviolent offense; (4)the term petitioner means an individual who files a sealing petition;
 (5)the term protected information, with respect to a covered nonviolent offense, means any reference to— (A)an arrest, conviction, or sentence of an individual for the offense;
 (B)the institution of criminal proceedings against an individual for the offense; or (C)the result of criminal proceedings described in subparagraph (B);
 (6)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 3644, including—
 (i)the right to treat the offense to which a sealed record relates, and any arrest, criminal proceeding, conviction, or sentence relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to a sealed record;
 (7)the term sealing hearing means a hearing held under section 3643(b)(2); and (8)the term sealing petition means a petition for a sealing order filed under section 3643(a).
										(b)Eligible individuals
 (1)Multiple convictions deemed to be one convictionFor purposes of subsection (a)(2)(C)— (A)multiple convictions shall be deemed to be 1 conviction if the convictions result from or relate to—
 (i)the same act; or (ii)acts committed at the same time; and
 (B)subject to paragraph (2), multiple convictions, not to exceed 3, that do not result from or relate to the same act or acts committed at the same time shall be deemed to be 1 conviction if the convictions—
 (i)result from or relate to— (I)the same—
 (aa)indictment, information, or complaint; (bb)plea of guilty; or
 (cc)official proceeding; or (II)related criminal acts that were committed within a 3-month period; or
 (ii)are determined to be directly related to addiction or a substance use disorder. (2)Discretion of court (A)In generalA court reviewing a sealing petition may determine that it is not in the public interest to deem multiple convictions described in paragraph (1)(B) to be 1 conviction.
 (B)ReasoningIf a court makes a determination under subparagraph (A), the court shall make available to the public the reasoning for the determination.
 (C)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, each district court of the United States shall submit to the appropriate committees of Congress a report that describes the exercise of discretion by the court under subparagraph (B), with all relevant data disaggregated by race, ethnicity, gender, and the nature of the offense.
											3642.Automatic sealing of records of nonviolent drug offenses
 (a)DefinitionIn this section, the term convicted of a nonviolent drug offense, with respect to an individual— (1)means the individual is convicted of a covered nonviolent offense that is an offense under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46; and
 (2)does not include a conviction with respect to which the court applied a sentencing enhancement under section 2D1.1(b)(2) of the Federal sentencing guidelines (relating to the use of violence or the threat or direction to use violence).
 (b)Automatic sealingFive years after the date on which an eligible individual who is convicted of a nonviolent drug offense completes every term of imprisonment, probation, or supervised release ordered by the court with respect to the offense, the court shall order the sealing of each record or portion thereof that relates to the offense if the individual—
 (1)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the conviction; and
 (2)is not engaged in active criminal court proceedings or juvenile delinquency proceedings. (c)Automatic nature of sealingThe order of sealing under subsection (b) shall require no action by the individual whose records are to be sealed.
 (d)Notice of automatic sealingA court that orders the sealing of a record of an individual under subsection (b) shall, in writing, inform the individual of the sealing and the benefits of sealing the record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
 (e)Relation to other lawsAutomatic sealing under subsection (b) shall not apply to a conviction for a marijuana use or possession offense that is expunged under section 203(c) of the Marijuana Justice Act of 2019.
									3643.Sealing petition
									(a)Right To file sealing petition
 (1)In generalOn and after the date described in paragraph (2), an eligible individual may file a petition for a sealing order with respect to a covered nonviolent offense in a district court of the United States.
 (2)DatesThe date described in this paragraph is— (A)for an eligible individual who is convicted of a covered nonviolent offense and sentenced to a term of imprisonment, probation, or supervised release, the date that is 1 year after the date on which the eligible individual has completed every such term of imprisonment, probation, or supervised release; and
 (B)for an eligible individual not described in subparagraph (A), the date on which the case relating to the covered nonviolent offense is disposed of.
											(3)Notice of opportunity to file petition
											(A)Convicted individuals
 (i)In generalIf an individual is convicted of a covered nonviolent offense and will potentially be eligible to file a sealing petition with respect to the offense upon fulfilling each requirement of the sentence for the offense as described in section 3641(a)(2)(B), the court in which the individual is convicted shall, in writing, inform the individual, on each date described in clause (ii), of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
 (ii)DatesThe dates described in this clause are— (I)the date on which the individual is convicted; and
 (II)the date on which the individual has completed every term of imprisonment, probation, or supervised release relating to the offense.
													(B)Individuals not convicted
 (i)Arrest onlyIf an individual is arrested for a covered nonviolent offense, criminal proceedings are not instituted against the individual for the offense, and the individual is potentially eligible to file a sealing petition with respect to the offense, on the date on which the case relating to the offense is disposed of, the arresting authority shall, in writing, inform the individual of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
 (ii)Court proceedingsIf an individual is arrested for a covered nonviolent offense, criminal proceedings are instituted against the individual for the offense, the individual is not convicted of the offense, and the individual is potentially eligible to file a sealing petition with respect to the offense, on the date on which the case relating to the offense is disposed of, the court in which the criminal proceedings take place shall, in writing, inform the individual of—
 (I)that potential eligibility; (II)the necessary procedures for filing the sealing petition; and
 (III)the benefits of sealing a record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
													(b)Procedures
 (1)Notification to prosecutorIf an individual files a petition under subsection (a) with respect to a covered nonviolent offense or arrest for a covered nonviolent offense, the district court in which the petition is filed shall provide notice of the petition—
 (A)to the office of the United States attorney that prosecuted or would have prosecuted the petitioner for the offense; and
 (B)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to the—
 (i)conduct of the petitioner since the date of the offense or arrest; or (ii)reasons that the sealing order should be entered.
												(2)Hearing
 (A)In generalNot later than 180 days after the date on which an individual files a sealing petition, the district court shall—
 (i)except as provided in subparagraph (D), conduct a hearing in accordance with subparagraph (B); and (ii)determine whether to enter a sealing order for the individual in accordance with paragraph (3).
												(B)Opportunity to testify and offer evidence
 (i)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing. (ii)ProsecutorThe office of a United States attorney that receives notice under paragraph (1)(A) may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.
 (iii)Other individualsAn individual who receives notice under paragraph (1)(B) may testify or offer evidence at the sealing hearing as to the issues described in clauses (i) and (ii) of that paragraph.
 (C)Magistrate judgesA magistrate judge may preside over a hearing under this paragraph. (D)Waiver of hearingIf the petitioner and the United States attorney that receives notice under paragraph (1)(A) so agree, the court shall make a determination under paragraph (3) without a hearing.
											(3)Basis for decision
 (A)In generalIn determining whether to enter a sealing order with respect to protected information relating to a covered nonviolent offense, the court—
 (i)shall consider— (I)the petition and any documents in the possession of the court; and
 (II)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted; (ii)may not consider any non-Federal nonviolent crimes for which the petitioner has been arrested or proceeded against, or of which the petitioner has been convicted; and
 (iii)shall balance— (I) (aa)the interest of public knowledge and safety; and
 (bb)the legitimate interest, if any, of the Government in maintaining the accessibility of the protected information, including any potential impact of sealing the protected information on Federal licensure, permit, or employment restrictions; against
														(II)
 (aa)the conduct and demonstrated desire of the petitioner to be rehabilitated and positively contribute to the community; and
 (bb)the interest of the petitioner in having the protected information sealed, including the harm of the protected information to the ability of the petitioner to secure and maintain employment.
 (B)Burden on GovernmentThe burden shall be on the Government to show that the interests under subclause (I) of subparagraph (A)(iii) outweigh the interests of the petitioner under subclause (II) of that subparagraph.
 (4)Waiting period after denialIf the district court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same offense until the date that is 2 years after the date of the denial.
 (5)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the internet and in paper form, that an individual may use to file a sealing petition.
 (6)Fee waiverThe Director of the Administrative Office of the United States Courts shall by regulation establish a minimally burdensome process under which indigent petitioners may obtain a waiver of any fee for filing a sealing petition.
 (7)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, each district court of the United States shall issue a public report that—
 (A)describes— (i)the number of sealing petitions granted and denied under this section; and
 (ii)the number of instances in which the office of a United States attorney supported or opposed a sealing petition;
 (B)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (C)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (8)Public defender eligibility (A)In generalThe district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this section.
 (B)ConsiderationsIn making a determination whether to appoint counsel under subparagraph (A), the court shall consider—
 (i)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the protected information of the petitioner; and
 (ii)the potential for adverse testimony by a victim or a representative of the office of the United States attorney.
												3644.Effect of sealing order
 (a)In generalExcept as provided in this section, if a district court of the United States enters a sealing order with respect to a covered nonviolent offense, the offense and any arrest, criminal proceeding, conviction, or sentence relating to the offense shall be treated as if it never occurred.
 (b)Verification of sealingIf a district court of the United States enters a sealing order with respect to a covered nonviolent offense, the court shall—
 (1)send a copy of the sealing order to each entity or person known to the court that possesses a record containing protected information that relates to the offense, including each—
 (A)law enforcement agency; and (B)public or private correctional or detention facility;
 (2)in the sealing order, require each entity or person described in paragraph (1) to— (A)seal the record in accordance with this section; and
 (B)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;
 (3)seal each paper and electronic copy of the record in the possession of the court; and (4)after receiving a written certification from each entity or person under paragraph (2)(B), notify the petitioner that each entity or person described in paragraph (1) has sealed each paper and electronic copy of the record.
 (c)Protection from perjury lawsExcept as provided in subsection (f)(3)(A), a petitioner with respect to whom a sealing order has been entered for a covered nonviolent offense shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to recite or acknowledge any protected information with respect to the offense or respond to any inquiry made of the petitioner, relating to the protected information, for any purpose.
 (d)Attorney General nonpublic recordsThe Attorney General— (1)shall maintain a nonpublic record of all protected information that has been sealed under this subchapter; and
 (2)may access or use protected information only— (A)for legitimate investigative purposes;
 (B)in defense of any civil suit arising out of the facts of the arrest or subsequent proceedings; or (C)if the Attorney General determines that disclosure is necessary to serve the interests of justice, public safety, or national security.
 (e)Law enforcement accessA Federal or State law enforcement agency may access a record that is sealed under this subchapter solely—
 (1)to determine whether the individual to whom the record relates is eligible for a first-time-offender diversion program;
 (2)for investigatory, prosecutorial, or Federal supervision purposes; or (3)for a background check that relates to law enforcement employment or any employment that requires a government security clearance.
										(f)Prohibition on disclosure
 (1)ProhibitionExcept as provided in paragraph (3), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any protected information from a record that has been sealed under this subchapter.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than 1 year, or both.
										(3)Exceptions
 (A)Background checksAn individual who is the subject of a record sealed under this subchapter shall, and a Federal or State law enforcement agency that possesses such a record may, disclose the record in the case of a background check for—
 (i)law enforcement employment; or (ii)any position that a Federal agency designates as a—
 (I)national security position; or (II)high-risk, public trust position.
 (B)Disclosure to Armed ForcesA person may disclose protected information from a record sealed under this subchapter to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (C)Criminal and juvenile proceedingsA prosecutor may disclose protected information from a record sealed under this subchapter if the information pertains to a potential witness in a Federal or State—
 (i)criminal proceeding; or (ii)juvenile delinquency proceeding.
 (D)Authorization for individual to disclose own recordAn individual who is the subject of a record sealed under this subchapter may choose to disclose the record..
 (c)ApplicabilitySections 3642 and 3643 of title 18, United States Code, as added by subsection (b), shall apply with respect to a covered nonviolent offense (as defined in section 3641(a) of such title) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.
 (d)Transition period for hearings deadlineDuring the 1-year period beginning on the date of enactment of this Act, section 3643(b)(2)(A) of title 18, United States Code, as added by subsection (b), shall be applied by substituting 1 year for 180 days.
 (e)Technical and conforming amendmentThe table of subchapters for chapter 229 of title 18, United States Code, is amended by adding at the end the following:
						
							
								E. Sealing of Criminal Records3641.
					903.Juvenile sealing and expungement
 (a)PurposeThe purpose of this section is to— (1)protect children and adults against damage stemming from their juvenile acts and subsequent juvenile delinquency records, including law enforcement, arrest, and court records; and
 (2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any potential employment, financial, psychological, or other harm that would result from such unauthorized use or disclosure.
 (b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:  5031.DefinitionsIn this chapter—
 (1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency; (2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury;
 (3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means;
 (4)the term expunge— (A)means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record; and
 (B)has the effect described in section 5045(c), including— (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record;
 (5)the term expungement hearing means a hearing held under section 5045(b)(2)(B); (6)the term expungement petition means a petition for expungement filed under section 5045(b);
 (7)the term juvenile means— (A)except as provided in subparagraph (B), a person who has not attained the age of 18; and
 (B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile delinquency, a person who has not attained the age of 21;
 (8)the term juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age of 18 which would have been a crime if committed by an adult, or a violation by such a person of section 922(x);
 (9)the term juvenile nonviolent offense means an act of juvenile delinquency that is not— (A)a violent crime (as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11103)); or
 (B)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (34 U.S.C. 20911));
 (10)the term juvenile record— (A)means a record maintained by a court, the probation system, a law enforcement agency, or any other government agency, of the juvenile delinquency proceedings of a person; and
 (B)includes— (i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal memorandum, order, or decree;
 (ii)a social record, including— (I)a record of a probation officer;
 (II)a record of any government agency that keeps records relating to juvenile delinquency; (III)a medical record;
 (IV)a psychiatric or psychological record; (V)a birth certificate;
 (VI)an education record, including an individualized education plan; (VII)a detention record;
 (VIII)demographic information that identifies a juvenile or the family of a juvenile; or (IX)any other record that includes personally identifiable information that may be associated with a juvenile delinquency proceeding, an act of juvenile delinquency, or an alleged act of juvenile delinquency;
 (iii)a law enforcement record, including— (I)fingerprints;
 (II)a DNA sample; or (III)a photograph; and
 (iv)a State criminal justice information system record; (11)the term petitioner means a person who files an expungement petition or a sealing petition;
 (12)the term seal— (A)means—
 (i)to close a record from public viewing so that the record cannot be examined except by court order; and
 (ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 5044(c), including—
 (i)the right to treat an offense to which a sealed record relates, and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense, as if it never occurred; and
 (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to a sealed record;
 (13)the term sealing hearing means a hearing held under section 5044(b)(2)(B); and (14)the term sealing petition means a petition for a sealing order filed under section 5044(b)..
 (c)ConfidentialitySection 5038 of title 18, United States Code, is amended— (1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and
 (2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a juvenile, the district court.
						(d)Sealing; expungement
 (1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:  5044.Sealing (a)Automatic sealing of nonviolent offenses (1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the court shall order the sealing of each juvenile record or portion thereof that relates to the offense if the person—
 (A)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency since the date of the disposition; and
 (B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings. (2)Automatic nature of sealingThe order of sealing under paragraph (1) shall require no action by the person whose juvenile records are to be sealed.
 (3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall, in writing, inform the person of the sealing and the benefits of sealing the record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
										(b)Petitioning for early sealing of nonviolent offenses
										(1)Right to file sealing petition
 (A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent under this chapter for a juvenile nonviolent offense completes every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, the person may petition the court to seal the juvenile records that relate to the offense.
 (B)Notice of opportunity to file petitionIf a person is adjudged delinquent for a juvenile nonviolent offense, the court in which the person is adjudged delinquent shall, in writing, inform the person of the potential eligibility of the person to file a sealing petition with respect to the offense upon completing every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense, and the necessary procedures for filing the sealing petition—
 (i)on the date on which the individual is adjudged delinquent; and (ii)on the date on which the individual has completed every term of probation, official detention, or juvenile delinquent supervision ordered by the court with respect to the offense.
												(2)Procedures
 (A)Notification to prosecutorIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the sealing order should be entered.
													(B)Hearing
 (i)In generalNot later than 180 days after the date on which a person files a sealing petition, the court shall— (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and
 (II)determine whether to enter a sealing order for the person in accordance with subparagraph (C). (ii)Opportunity to testify and offer evidence (I)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing.
 (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the sealing hearing in support of or against sealing.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the sealing hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (iii)Waiver of hearingIf the petitioner and the Attorney General so agree, the court shall make a determination under subparagraph (C) without a hearing.
 (C)Basis for decisionThe court shall determine whether to grant the sealing petition after considering— (i)the sealing petition and any documents in the possession of the court;
 (ii)all the evidence and testimony presented at the sealing hearing, if such a hearing is conducted; (iii)the best interests of the petitioner;
 (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency; (v)the nature of the juvenile nonviolent offense;
 (vi)the disposition of the case; (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing petition with respect to the same juvenile nonviolent offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the internet and in paper form, that an individual may use to file a sealing petition.
 (F)No fee for sealingThere shall be no cost for filing a sealing petition. (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each district court of the United States shall issue a public report that—
 (i)describes— (I)the number of sealing petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed a sealing petition; (ii)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
												(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider— (aa)the anticipated complexity of the sealing hearing, including the number and type of witnesses called to advocate against the sealing of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General. (c)Effect of sealing order (1)In generalExcept as provided in this subsection, if a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense shall be treated as if it never occurred.
 (2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the sealing order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and (ii)public or private correctional or detention facility;
 (B)in the sealing order, require each entity or person described in subparagraph (A) to— (i)seal the record; and
 (ii)submit a written certification to the court, under penalty of perjury, that the entity or person has sealed each paper and electronic copy of the record;
 (C)seal each paper and electronic copy of the record in the possession of the court; and (D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has sealed each paper and electronic copy of the record.
 (3)Protection from perjury lawsExcept as provided in paragraph (5)(C)(i), the person who is the subject of a juvenile record sealed under subsection (a) or (b) or a parent of the person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to acknowledge the record or respond to any inquiry made of the person or the parent, relating to the record, for any purpose.
 (4)Law enforcement access to sealed recordsA law enforcement agency may access a sealed juvenile record of a person solely— (A)to determine whether the person is eligible for a first-time-offender diversion program;
 (B)for investigatory or prosecutorial purposes within the juvenile justice system; or (C)for a background check that relates to—
 (i)law enforcement employment; or (ii)any position that a Federal agency designates as a—
 (I)national security position; or (II)high-risk, public trust position.
													(5)Prohibition on disclosure
 (A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to make an unauthorized disclosure of any information from a sealed juvenile record in violation of this section.
 (B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more than 1 year, or both.
											(C)Exceptions
 (i)Background checksA person who is the subject of a juvenile record sealed under this section shall, and a Federal or State law enforcement agency that possesses such a record may, disclose the record in the case of a background check for—
 (I)law enforcement employment; or (II)any employment that requires a government security clearance.
 (ii)Disclosure to Armed ForcesA person may disclose information from a sealed juvenile record to the Secretaries of the military departments (or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy) for the purpose of vetting an enlistment or commission, or with regard to any member of the Armed Forces.
 (iii)Criminal and juvenile proceedingsA prosecutor may disclose information from a juvenile record sealed under this section if the information pertains to a potential witness in a Federal or State—
 (I)criminal proceeding; or (II)juvenile delinquency proceeding.
 (iv)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose the record.
												5045.Expungement
									(a)Automatic expungement of certain records
										(1)Attorney General motion
 (A)Nonviolent offenses committed before a person turned 15If a person is adjudicated delinquent under this chapter for a juvenile nonviolent offense committed before the person attained 15 years of age, on the date on which the person attains 18 years of age, the Attorney General shall file a motion in the district court of the United States in which the person was adjudicated delinquent requesting that each juvenile record of the person that relates to the offense be expunged.
 (B)ArrestsIf a juvenile is arrested for an offense for which a juvenile delinquency proceeding is not instituted under this subchapter, the Attorney General shall file a motion in the district court of the United States that would have had jurisdiction of the proceeding requesting that each juvenile record relating to the arrest be expunged.
 (C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile nonviolent offense under subparagraph (A) or an arrest for an offense under subparagraph (B), the court shall grant the motion and order that each juvenile record relating to the offense or arrest, as applicable, be expunged.
 (2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under this subchapter or finds a juvenile not to be delinquent in a juvenile delinquency proceeding under this subchapter, the court shall concurrently order that each juvenile record relating to the applicable proceeding be expunged.
 (3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall not require any action by the person whose records are to be expunged.
 (4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2) shall, in writing, inform the person of the expungement and the benefits of expunging the record, including protection from civil and criminal perjury, false swearing, and false statement laws with respect to the record.
										(b)Petitioning for expungement of nonviolent offenses
 (1)In generalA person who is adjudged delinquent under this chapter for a juvenile nonviolent offense committed on or after the date on which the person attained 15 years of age may petition the court in which the proceeding took place to order the expungement of the juvenile record that relates to the offense.
										(2)Procedures
 (A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court in which the petition is filed shall provide notice of the petition—
 (i)to the Attorney General; and (ii)upon the request of the petitioner, to any other individual that the petitioner determines may testify as to—
 (I)the conduct of the petitioner since the date of the offense; or (II)the reasons that the expungement order should be entered.
													(B)Hearing
 (i)In generalNot later than 180 days after the date on which a person files an expungement petition, the court shall—
 (I)except as provided in clause (iii), conduct a hearing in accordance with clause (ii); and (II)determine whether to enter an expungement order for the person in accordance with subparagraph (C).
													(ii)Opportunity to testify and offer evidence
 (I)PetitionerThe petitioner may testify or offer evidence at the expungement hearing in support of expungement. (II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the expungement hearing in support of or against expungement.
 (III)Other individualsAn individual who receives notice under subparagraph (A)(ii) may testify or offer evidence at the expungement hearing as to the issues described in subclauses (I) and (II) of that subparagraph.
 (C)Basis for decisionThe court shall determine whether to grant an ex­punge­ment petition after considering— (i)the petition and any documents in the possession of the court;
 (ii)all the evidence and testimony presented at the expungement hearing, if such a hearing is conducted;
 (iii)the best interests of the petitioner; (iv)the age of the petitioner during his or her contact with the court or any law enforcement agency;
 (v)the nature of the juvenile nonviolent offense; (vi)the disposition of the case;
 (vii)the manner in which the petitioner participated in any court-ordered rehabilitative programming or supervised services;
 (viii)the length of the time period during which the petitioner has been without contact with any court or any law enforcement agency;
 (ix)whether the petitioner has had any criminal or juvenile delinquency involvement since the disposition of the juvenile delinquency proceeding; and
 (x)the adverse consequences the petitioner may suffer if the petition is not granted. (D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement petition with respect to the same offense until the date that is 2 years after the date of the denial.
 (E)Universal formThe Director of the Administrative Office of the United States Courts shall create a universal form, available over the internet and in paper form, that an individual may use to file an expungement petition.
 (F)No fee for expungementThere shall be no cost for filing an expungement petition. (G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each district court of the United States shall issue a public report that—
 (i)describes— (I)the number of expungement petitions granted and denied under this subsection; and
 (II)the number of instances in which the Attorney General supported or opposed an expungement petition; (ii)includes any supporting data that the court determines relevant and that does not name any petitioner; and
 (iii)disaggregates all relevant data by race, ethnicity, gender, and the nature of the offense. (H)Public defender eligibility (i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent a petitioner for purposes of this subsection if the petitioner is less than 18 years of age.
												(ii)Petitioners age 18 and older
 (I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its discretion, appoint counsel in accordance with the plan of the district court in operation under section 3006A to represent the petitioner for purposes of this subsection.
 (II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider— (aa)the anticipated complexity of the expungement hearing, including the number and type of witnesses called to advocate against the expungement of the records of the petitioner; and
 (bb)the potential for adverse testimony by a victim or a representative of the Attorney General. (c)Effect of expunged juvenile record (1)In generalExcept as provided in this subsection, if a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense—
 (A)the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such proceeding relating to the offense shall be treated as if it never occurred; and
 (B)the person to whom the record pertains shall not be required to disclose the existence of the record.
 (2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to a juvenile nonviolent offense, the court shall—
 (A)send a copy of the expungement order to each entity or person known to the court that possesses a record relating to the offense, including each—
 (i)law enforcement agency; and (ii)public or private correctional or detention facility;
 (B)in the expungement order, require each entity or person described in subparagraph (A) to— (i)destroy the record; and
 (ii)submit a written certification to the court, under penalty of perjury, that the entity or person has destroyed each paper and electronic copy of the record;
 (C)destroy each paper and electronic copy of the record in the possession of the court; and (D)after receiving a written certification from each entity or person under subparagraph (B)(ii), notify the petitioner that each entity or person described in subparagraph (A) has destroyed each paper and electronic copy of the record.
 (3)Reply to inquiriesIn the case of an inquiry relating to a juvenile record of a person that is expunged under this section, the court in which the proceeding took place, each law enforcement officer, any agency that provided treatment or rehabilitation services to the person, and the person (except as provided in paragraph (6)) shall reply to the inquiry that no such juvenile record exists.
 (4)Protection from perjury lawsExcept as provided in paragraph (5), if a juvenile record of a person is expunged under this section, the person who is the subject of the record or a parent of the person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement, including section 1001, 1621, 1622, or 1623, for failing to acknowledge the record or respond to any inquiry made of the person or the parent, relating to the record, for any purpose.
										(5)Civil actions
 (A)In generalIf a person whose juvenile record is expunged under this section brings an action that might be defended with the contents of the record, there shall be a rebuttable presumption that the defendant has a complete defense to the action.
 (B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the expunged record would not prevent the defendant from being liable.
 (C)Duty to testify as to existence of recordThe court in which an action described in subparagraph (A) is filed may require the plaintiff to state under oath whether the plaintiff had a juvenile record and whether the record was expunged.
 (D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence.
 (6)Criminal and juvenile proceedingsA prosecutor may disclose information from a juvenile record expunged under this section if the information pertains to a potential witness in a Federal or State—
 (A)criminal proceeding; or (B)juvenile delinquency proceeding.
 (7)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose the record..
 (2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following:
							
								
									5044. Sealing.
									5045. Expungement..
 (3)ApplicabilitySections 5044 and 5045 of title 18, United States Code, as added by paragraph (1), shall apply with respect to a juvenile nonviolent offense (as defined in section 5031 of such title, as amended by subsection (b)) that is committed or alleged to have been committed before, on, or after the date of enactment of this Act.
 (e)Juvenile solitary confinementChapter 403 of title 18, United States Code, as amended by this title, is further amended by striking section 5043 and inserting the following:
						
							5043.Juvenile solitary confinement
 (a)DefinitionsIn this section— (1)the term covered juvenile means—
 (A)a juvenile who— (i)is being proceeded against under this chapter for an alleged act of juvenile delinquency; or
 (ii)has been adjudicated delinquent under this chapter; or (B)a juvenile who is being proceeded against as an adult in a district court of the United States for an alleged criminal offense;
 (2)the term juvenile facility means any facility where covered juveniles are— (A)committed pursuant to an adjudication of delinquency under this chapter; or
 (B)detained prior to disposition or conviction; and (3)the term room confinement means the involuntary placement of a covered juvenile alone in a cell, room, or other area for any reason.
									(b)Prohibition on room confinement in juvenile facilities
 (1)In generalThe use of room confinement at a juvenile facility for discipline, punishment, retaliation, or any reason other than as a temporary response to a covered juvenile's behavior that poses a serious and immediate risk of physical harm to any individual, including the covered juvenile, is prohibited.
									(2)Juveniles posing risk of harm
										(A)Requirement to use least restrictive techniques
 (i)In generalBefore a staff member of a juvenile facility places a covered juvenile in room confinement, the staff member shall attempt to use less restrictive techniques, including—
 (I)talking with the covered juvenile in an attempt to de-escalate the situation; and (II)permitting a qualified mental health professional, or a staff member who has received training in de-escalation techniques and trauma-informed care, to talk to the covered juvenile.
 (ii)ExplanationIf, after attempting to use less restrictive techniques as required under clause (i), a staff member of a juvenile facility decides to place a covered juvenile in room confinement, the staff member shall first—
 (I)explain to the covered juvenile the reasons for the room confinement; and (II)inform the covered juvenile that release from room confinement will occur—
 (aa)immediately when the covered juvenile regains self-control, as described in subparagraph (B)(i); or (bb)not later than after the expiration of the time period described in subclause (I) or (II) of subparagraph (B)(ii), as applicable.
 (B)Maximum period of confinementIf a covered juvenile is placed in room confinement because the covered juvenile poses a serious and immediate risk of physical harm to himself or herself, or to others, the covered juvenile shall be released—
 (i)immediately when the covered juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to himself or herself, or to others; or
 (ii)if a covered juvenile does not sufficiently gain control as described in clause (i), not later than—
 (I)3 hours after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm to others; or
 (II)30 minutes after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm only to himself or herself.
 (C)Risk of harm after maximum period of confinementIf, after the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired, a covered juvenile continues to pose a serious and immediate risk of physical harm described in that subclause—
 (i)the covered juvenile shall be transferred immediately to another juvenile facility or internal location where services can be provided to the covered juvenile without relying on room confinement; or
 (ii)if a qualified mental health professional believes the level of crisis service needed is not currently available, a staff member of the juvenile facility shall immediately transport the juvenile to—
 (I)an emergency medical facility; or (II)an equivalent location that can meet the needs of the covered juvenile.
 (D)Action before expiration of time limitNothing in subparagraph (C) shall be construed to prohibit an action described in clause (i) or (ii) of that subparagraph from being taken before the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired.
 (E)ConditionsA room used for room confinement for a juvenile shall— (i)have not less than 80 square feet of floor space;
 (ii)have adequate lighting, heating or cooling (as applicable), and ventilation for the comfort of the juvenile;
 (iii)be suicide-resistant and protrusion-free; and (iv)have access to clean potable water, toilet facilities, and hygiene supplies.
											(F)Notice
 (i)Use of room confinementNot later than 1 business day after the date on which a juvenile facility places a covered juvenile in room confinement, the juvenile facility shall provide notice to the attorney of record for the juvenile.
 (ii)TransferNot later than 24 hours after a covered juvenile is transferred from a juvenile facility to another location, the juvenile facility shall provide notice to—
 (I)the attorney of record for the juvenile; and (II)an authorized parent or guardian of the juvenile.
 (G)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this subsection shall be prohibited.
 (c)Study and reportNot later than 2 years after the date of enactment of this section, and each year thereafter, the Attorney General shall submit to Congress a report that—
 (1)contains a detailed description of the type of physical force, restraints, and room confinement used at juvenile facilities;
 (2)describes the number of instances in which physical force, restraints, or room confinement are used at juvenile facilities, disaggregated by race, ethnicity, and gender; and
 (3)contains a detailed description of steps taken, in each instance in which room confinement is used at a juvenile facility, to address and remedy the underlying issue that led to behavioral intervention resulting in the use of room confinement, including any positive or negative outcomes..
					904.Study and report on cost savings from sealing and expungement provisions
					(a)Study
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor and the Director of the Office of Management and Budget, shall conduct a study on the cost savings and broader economic impact of the sealing and expungement provisions in the amendments made by sections 902, 903, and 906 of this title.
 (2)ConsiderationsIn conducting the study under paragraph (1), the Attorney General shall consider— (A)the reduction in recidivism and associated cost savings related to corrections and public safety;
 (B)increased economic activity by former offenders, including by conducting an analysis of the tax revenue generated by that activity; and
 (C)the economic impact on the household of former offenders and the children of former offenders. (b)ReportNot later than 5 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the study conducted under subsection (a).
					905.TANF assistance and SNAP benefits
 (a)Repeal of ban on assistanceSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is repealed.
					(b)Effect on State elections To opt out or limit period of prohibition
 (1)DefinitionsIn this subsection— (A)the term State has the meaning given the term in section 115(e) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(e)) (as in effect on the day before the date of enactment of this Act); and
 (B)the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (as in effect on the day before the date of enactment of this Act).
 (2)EffectA law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) (as in effect on the day before the date of enactment of this Act), and any State law or regulation enacted to carry out the requirements of such section (as then in effect), that imposes conditions on eligibility for TANF assistance or SNAP benefits shall have no force or effect.
						906.State incentives
 (a)COPS grants prioritySection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)in subsection (c)— (A)in paragraph (2), by striking or at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
								
 (4)subject to subsection (n)(1), from an applicant in a State that has in effect— (A)a law relating to the confidentiality, sealing, and expungement of juvenile records that is substantially similar to, or more generous to the former offender than, the amendments made by subsections (b) through (d) of section 903 of the Record Expungement Designed to Enhance Employment Act of 2019;
 (B)a law prohibiting juvenile solitary confinement that is substantially similar to, or more restrictive than, the amendment made by subsection (e) of section 903 of the Record Expungement Designed to Enhance Employment Act of 2019;
 (C)a law relating to the sealing of adult records that is substantially similar to, or more generous to the former offender than, the amendments made by section 902 of the Record Expungement Designed to Enhance Employment Act of 2019;
 (D)subject to subsection (n)(2), a law that establishes that an adult criminal court may not have original jurisdiction over an individual who was less than 18 years of age when the individual committed an offense;
 (E)a law that allows an individual who has successfully sealed or expunged a criminal record to be free from civil and criminal perjury laws; or
 (F)a law or policy that ensures to the maximum extent practicable, for juveniles who have been arrested for or convicted of a criminal offense—
 (i)equal sentencing guidelines, without regard to gender; and (ii)equal access, without regard to gender, to services, assistance, or benefits provided.; and
 (2)by adding at the end the following:  (n)Rules for preferential consideration of States with laws similar to REDEEM Act (1)Degree of priority commensurate with degree of complianceIf the Attorney General, in awarding grants under this part, gives preferential consideration to any application as authorized under subsection (c)(4), the Attorney General shall base the degree of preferential consideration given to an application from an applicant in a particular State on the number of subparagraphs under that subsection that the State has satisfied, relative to the number of such subparagraphs that each other State has satisfied.
 (2)Juvenile transfer provisionsSubsection (c)(4)(D) shall not be construed to preclude from preferential consideration an application from an applicant in a State that—
 (A)has in effect a law that authorizes the transfer of an individual who is less than 18 years of age to adult criminal court if the individual commits a specified offense or an offense that falls under a specified category of offenses; or
 (B)exercises other case-specific transfer mechanisms.. (b)Attorney General guidelines and technical assistanceThe Attorney General shall issue guidelines and provide technical assistance to assist States in complying with the incentive under paragraph (4) of section 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(c)), as added by subsection (a).
					907.Gender equality in Federal juvenile delinquency proceedings
 (a)DispositionsSection 5037 of title 18, United States Code, is amended by adding at the end the following:  (f)Gender equality (1)Policy of the United StatesIt is the policy of the United States that there should be no disparities based on gender in dispositions of juvenile cases.
 (2)Directive to Sentencing Commission and courtsThe United States Sentencing Commission, in promulgating sentencing guidelines and policy statements applicable to dispositions of district courts exercising jurisdiction over juveniles, and the courts, in determining such dispositions, shall take care to avoid and remedy any disparities described in paragraph (1)..
 (b)CommitmentsSection 5039 of title 18, United States Code, is amended, in the second paragraph, by adding at the end the following: The Attorney General shall promulgate regulations that ensure, to the maximum extent practicable, equal access, without regard to gender, to services, assistance, or benefits provided, to juveniles who have been arrested under Federal authority, or committed pursuant to an adjudication under this chapter, for juvenile delinquency..
					908.Ensuring accuracy in the FBI background check system
 (a)In generalSection 534 of title 28, United States Code, as amended by title VIII, is amended by adding at the end the following:
						
							(h)Ensuring accuracy in the FBI background check system
 (1)DefinitionsIn this subsection— (A)the term applicant means the individual to whom a record sought to be exchanged pertains;
 (B)the term incomplete, with respect to a record, means the record— (i)indicates that an individual was arrested but does not describe the offense for which the individual was arrested; or
 (ii)indicates that an individual was arrested or criminal proceedings were instituted against an individual but does not include the final disposition of the arrest or of the proceedings if a final disposition has been reached;
 (C)the term record means a record or other information collected under this section; (D)the term reporting jurisdiction means any person or entity that provides a record to the Attorney General under this section; and
 (E)the term requesting entity— (i)means a person or entity that seeks the exchange of a record for civil purposes that include employment, occupational licensing, occupational certification, housing, credit, or any other type of application; and
 (ii)does not include a law enforcement or intelligence agency that seeks the exchange of a record for— (I)investigative purposes; or
 (II)purposes relating to law enforcement employment. (2)Incomplete or inaccurate recordsThe Attorney General shall establish and enforce procedures to ensure the prompt release of accurate records exchanged for civil purposes through the records system created under this section.
 (3)Required proceduresThe procedures established under paragraph (2) shall include the following: (A)Inaccurate record or informationIf the Attorney General determines that a record is inaccurate, the Attorney General shall, not later than 10 days after the date on which the requesting entity requests the exchange and before the exchange is made, promptly correct the record, including by making deletions to the record if appropriate.
									(B)Incomplete record
 (i)In generalIf the Attorney General determines that a record is incomplete or cannot be verified, the Attorney General—
 (I)shall attempt to complete or verify the record; and (II)if unable to complete or verify the record, may promptly make any changes or deletions to the record.
 (ii)Lack of disposition of arrestFor purposes of this subparagraph, an incomplete record includes a record that indicates there was an arrest and does not include the disposition of the arrest.
 (iii)Obtaining disposition of arrestIf the Attorney General determines that a record is an incomplete record described in clause (ii), the Attorney General shall, not later than 10 days after the date on which the requesting entity requests the exchange and before the exchange is made, obtain the disposition (if any) of the arrest.
 (C)Notification of reporting jurisdictionThe Attorney General shall notify each appropriate reporting jurisdiction of any action taken under subparagraph (A) or (B).
 (D)Opportunity to review records by applicantIn connection with an exchange of a record under this section, the Attorney General shall— (i)obtain the consent of the applicant to exchange the record with the requesting entity;
 (ii)at the time of consent, notify the applicant that the applicant can obtain a copy of the record; (iii)provide to the applicant an opportunity to—
 (I)obtain a copy of the record upon request; and (II)challenge the accuracy and completeness of the record;
 (iv)promptly notify the requesting entity of any such challenge; (v)not later than 30 days after the date on which the challenge is made, complete an investigation of the challenge;
 (vi)provide to the applicant the specific findings and results of that investigation; (vii)promptly make any changes or deletions to the records required as a result of the challenge; and
 (viii)report those changes to the requesting entity. (E)Certain exchanges prohibitedAn exchange shall not include any record—
 (i)about an arrest more than 2 years old as of the date of the request for the exchange, that does not also include a disposition (if any) of that arrest;
 (ii)relating to an adult or juvenile non-serious offense of the sort described in section 20.32(b) of title 28, Code of Federal Regulations, as in effect on July 1, 2009; or
 (iii)to the extent the record is not clearly an arrest or a disposition of an arrest. (4)FeesThe Attorney General may collect a reasonable fee for an exchange of records for civil purposes through the records system created under this section to defray the costs associated with exchanges for those purposes, including any costs associated with the investigation of inaccurate or incomplete records..
 (b)Regulations on reasonable proceduresNot later than 1 year after the date of enactment of this Act, the Attorney General shall issue regulations to carry out section 534(h) of title 28, United States Code, as added by subsection (a).
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the implementation of subsection (h) of section 534 of title 28, United States Code, as added by subsection (a), that includes—
 (1)the number of exchanges of records for civil purposes made with entities in each State through the records system created under such section 534;
 (2)any prolonged failure of a reporting jurisdiction to comply with a request by the Attorney General for information about dispositions of arrests; and
 (3)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records, organized by State of origination of each record.
						909.Report on statutory and regulatory restrictions and disqualifications based on criminal records
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor and the Director of the Office of Personnel Management, shall submit to Congress a report on each Federal statute, regulation, or policy that authorizes a restriction on, or disqualification of, an applicant for employment or for a Federal license or permit based on the criminal record of the applicant.
 (b)Identification of informationIn the report submitted under subsection (a), the Attorney General shall— (1)identify each occupation, position, license, or permit to which a restriction or disqualification described in subsection (a) applies; and
 (2)for each occupation, position, license, or permit identified under paragraph (1), include— (A)a description of the restriction or disqualification;
 (B)the duration of the restriction or disqualification; (C)an evaluation of the rationale for the restriction or disqualification and its continuing usefulness;
 (D)the procedures, if any, to appeal, waive, or exempt the restriction or disqualification based on a showing of rehabilitation or other relevant evidence;
 (E)any information available about the numbers of individuals restricted or disqualified on the basis of a criminal record; and
 (F)the identity of the Federal agency with jurisdiction over the restriction or disqualification. XDemocracy Restoration Act 1001.Short titleThis title may be cited as the Democracy Restoration Act of 2019.
 1002.FindingsCongress makes the following findings: (1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety.
 (2)Article I, section 4, of the Constitution of the United States grants Congress ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the Supreme Court of the United States.
 (3)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution of the United States empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution of the United States provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.
 (4)There are 3 areas where discrepancies in State laws regarding criminal convictions lead to unfairness in Federal elections—
 (A)the lack of a uniform standard for voting in Federal elections leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives;
 (B)laws governing the restoration of voting rights after a criminal conviction vary throughout the country and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently; and
 (C)State disenfranchisement laws disproportionately impact racial and ethnic minorities. (5)Two States do not disenfranchise individuals with criminal convictions at all (Maine and Vermont), but 48 States and the District of Columbia have laws that deny convicted individuals the right to vote while they are in prison.
 (6)In some States disenfranchisement results from varying State laws that restrict voting while individuals are under the supervision of the criminal justice system or after they have completed a criminal sentence. In 34 States, convicted individuals may not vote while they are on parole and 30 of those States disenfranchise individuals on felony probation as well. In 10 States, a conviction can result in lifetime disenfranchisement.
 (7)Several States deny the right to vote to individuals convicted of certain misdemeanors. (8)In 2016, an estimated 6,100,000 citizens of the United States, or about 1 in 40 adults in the United States, could not vote as a result of a felony conviction. Of the 6,100,000 citizens barred from voting, only approximately 22 percent were in prison. By contrast, roughly 77 percent of the dis­en­fran­chised reside in their communities while on probation or parole or after having completed their sentences. Approximately 3,100,000 citizens who completed their sentences remain disenfranchised due to restrictive State laws. In six States—Alabama, Florida, Kentucky, Mississippi, Tennessee, and Virginia—more than 7 percent of the total population is disenfranchised. As of November 2018, the lifetime ban for felons was eliminated through a Florida ballot initiative. As a result, 1,400,000 people had their voting rights restored.
 (9)In those States that disenfranchise individuals post-sentence, the right to vote can be regained in theory, but in practice this possibility is often granted in a non-uniform and potentially discriminatory manner. Disenfranchised individuals must either obtain a pardon or an order from the Governor or an action by the parole or pardon board, depending on the offense and State. Individuals convicted of a Federal offense often have additional barriers to regaining voting rights.
 (10)State disenfranchisement laws disproportionately impact racial and ethnic minorities. As of 2016, more than 7 percent of the voting-age African-American population, or 2,200,000 African Americans, were disenfranchised. One out of every 13 African Americans were unable to vote because of felony disenfranchisement, which is a rate more than 4 times greater than non-African Americans. 7.4 percent of African Americans are dis­en­fran­chised whereas only 1.8 percent of non-African Americans were. In 2016, in 4 States—Florida (23 percent), Kentucky (22 percent), Tennessee (21 percent), and Virginia (20 percent)—more than 1 in 5 African Americans were unable to vote because of prior convictions.
 (11)Latino citizens are also disproportionately disenfranchised based upon their disproportionate representation in the criminal justice system. If current incarceration trends hold, the lifetime likelihood of incarceration for males born in 2011 is 17 percent for Latinos, in contrast to less than 6 percent of non-Latino White men. When analyzing the data across 10 States, Latinos generally have disproportionately higher rates of disenfranchisement compared to their presence in the voting age population. In 6 out of 10 States studied in 2003, Latinos constitute more than 10 percent of the total number of persons disenfranchised by State felony laws. In 4 States (California, 37 percent; New York, 34 percent; Texas, 30 percent; and Arizona, 27 percent), Latinos were disenfranchised by a rate of more than 25 percent.
 (12)Disenfranchising citizens who have been convicted of a criminal offense and who are living and working in the community serves no compelling State interest and hinders their rehabilitation and reintegration into society.
 (13)State disenfranchisement laws can suppress electoral participation among eligible voters by discouraging voting among family and community members of disenfranchised persons. Future electoral participation by the children of disenfranchised parents may be impacted as well.
 (14)The United States is the only Western democracy that permits the permanent denial of voting rights for individuals with felony convictions.
 1003.DefinitionsIn this title: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).
 (2)ElectionThe term election means— (A)a general, special, primary, or runoff election;
 (B)a convention or caucus of a political party held to nominate a candidate; (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or
 (D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.
 (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.
 (4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning—
 (A)the individual’s freedom of movement; (B)the payment of damages by the individual;
 (C)periodic reporting by the individual to an officer of the court; or (D)supervision of the individual by an officer of the court.
 1004.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.
				1005.Enforcement
 (a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this title.
					(b)Private right of action
 (1)In generalA person who is aggrieved by a violation of this title may provide written notice of the violation to the chief election official of the State involved.
 (2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.
 (3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.
						1006.Notification of restoration of voting rights
					(a)State notification
 (1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to this title and may register to vote in any such election.
						(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—
 (i)is sentenced to serve only a term of probation; or (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.
							(b)Federal notification
 (1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the this title and may register to vote in any such election.
						(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given—
 (i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or
 (ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons.
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress.
							1007.Relation to other laws
 (a)State laws relating to voting rightsNothing in this title shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this title.
 (b)Certain Federal ActsThe rights and remedies established by this title are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this title shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act (52 U.S.C. 20501).
 1008.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that State, unit of local government, or person—
 (1)is in compliance with section 1004; and (2)has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 1004.
 1009.Effective dateThis title shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act.
				XINew Pathways Act
 1101.Short titleThis title may be cited as the New Pathways Act. 1102.Identification for returning citizensSection 231(b) of the Second Chance Act of 2007 (34 U.S.C. 60541(b)) is amended to read as follows:
					
						(b)Identification and release assistance for Federal prisoners
 (1)DefinitionsIn this subsection— (A)the term community confinement means residence in a community treatment center, halfway house, restitution center, mental health facility, alcohol or drug rehabilitation center, or other community facility;
 (B)the term direct-release prisoner means a prisoner who is scheduled for release and will not be placed in prerelease custody; (C)the term noncitizen covered individual—
 (i)means an individual in the custody of the Bureau of Prisons or sentenced to a term in community confinement who—
 (I)is lawfully present and eligible for employment authorization in the United States; and (II)has a document demonstrating that the individual will have a place of residence upon release; and
 (ii)includes an alien lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), a refugee (as defined in that section of that Act), and an asylee; and
 (D)the term United States citizen covered individual means an individual in the custody of the Bureau of Prisons or sentenced to a term in community confinement who has—
 (i)a social security card; (ii)a document described in paragraph (2)(B)(ii) as proof of United States citizenship; and
 (iii)a document demonstrating that the individual will have a place of residence upon release. (2)Obtaining identification for United States citizens (A)In generalWith respect to a United States citizen covered individual, the Director shall provide a photo identification card, which shall comply with the minimum requirements described in section 202(b) of the REAL ID Act of 2005 (49 U.S.C. 30301 note), prior to—
 (i)the release of the United States citizen covered individual from a term of imprisonment in a Federal prison; or
 (ii)the release of the United States citizen covered individual from a sentence to a term in community confinement.
									(B)Assistance in obtaining documents
 (i)In generalSubject to clause (iii), for the purpose of issuing an identification card under this subsection, the Director shall obtain, on behalf of United States citizen covered individuals—
 (I)a social security card; and (II)a document described in clause (ii) as proof of United States citizenship.
 (ii)Proof of United States citizenshipA document described in this clause is— (I)a United States passport;
 (II)an original or certified copy of a birth certificate that indicates that the individual was born in the United States or a territory of the United States;
 (III)in the case of a United States citizen born inside the United States for whom a document described in subclause (I) or (II) is not available, any document described in subsection (a), (b), or (c) of section 435.407 of title 42, Code of Federal Regulations, or any successor thereto; or
 (IV)in the case of a United States citizen born outside the United States, an original or certified copy of—
 (aa)a certificate of naturalization (Form N–550 or N–570); (bb)a consular report of birth abroad (Form FS–240);
 (cc)a certification of birth abroad (Form FS–545); (dd)a certification of report of birth (Form DS–1350); or
 (ee)a certificate of citizenship (Form N–560). (iii)Exceptions (I)Lack of response from Federal or State agencyIf the Director cannot obtain a copy of a document required under clause (i) because of inaction by the Federal or State agency from which the document was requested, the Director shall provide to the United States citizen covered individual—
 (aa)a written statement that explains what steps the Director took in trying to obtain the document; and
 (bb)any documents transmitted to the Director by the Federal or State agency in response to the request for the document.
 (II)Lack of authorization from United States citizen covered individualIf the Director cannot obtain a copy of a document required under clause (i) because the United States citizen covered individual does not provide the authorization required to obtain the document, the Director shall provide a written statement to the United States citizen covered individual that explains why the document was not obtained.
 (C)Provision of documentsUpon issuance of an identification card to a covered individual under this paragraph, the Director shall provide all documents obtained for the United States citizen covered individual under subparagraph (B).
								(3)Obtaining documents for noncitizens
 (A)In generalWith respect to a noncitizen covered individual, the Director shall assist in obtaining from the Director of the U.S. Citizenship and Immigration Services—
 (i)proof of lawful status in the United States of the noncitizen covered individual; and (ii)in the case of a noncitizen covered individual who is not admitted for lawful permanent residence, an employment authorization document.
 (B)AssistanceThe assistance provided by the Director under subparagraph (A) shall include— (i)providing the noncitizen covered individual with applicable U.S. Citizenship and Immigration Services forms and instructions; and
 (ii)assisting the noncitizen covered individual in completing and submitting such forms, together with any required supporting documentation.
 (C)Provision of documentsUpon receipt of a document for a noncitizen covered individual under this paragraph, the Director shall provide such document to the noncitizen covered individual.
 (4)Assistance developing release planAt the request of a direct-release prisoner, a representative of the United States Probation System shall, prior to the release of that prisoner, help that prisoner develop a release plan..
				DPolice Reform
			XIIPRIDE Act 
 1201.Short titleThis title may be cited as the Police Reporting Information, Data, and Evidence Act of 2019 or the PRIDE Act. 1202.DefinitionsIn this title:
 (1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).
 (3)Law enforcement officerThe term law enforcement officer means any officer, agent, or employee of a State, unit of local government, or Indian Tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law.
 (4)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).
 (5)Use of forceThe term use of force includes the use of a firearm, Taser, explosive device, chemical agent (such as pepper spray), baton, impact projectile, blunt instrument, hand, fist, foot, canine, or vehicle against an individual.
					1203.Use of force reporting
					(a)Reporting requirements
 (1)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act and each fiscal year thereafter in which a State or Indian Tribe receives funds under a Byrne grant program, the State or Indian Tribe shall—
 (A)report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding—
 (i)any incident involving the shooting of a civilian by a law enforcement officer who is employed— (I)in the case of an Indian Tribe, by the Indian Tribe; or
 (II)in the case of a State, by the State or by a unit of local government in the State; (ii)any incident involving the shooting of a law enforcement officer described in clause (i) by a civilian; and
 (iii)any incident in which use of force by or against a law enforcement officer described in clause (i) occurs, which is not reported under clause (i) or (ii);
 (B)establish a system and a set of policies to ensure that all use of force incidents are reported by law enforcement officers; and
 (C)submit to the Attorney General a plan for the collection of data required to be reported under this section, including any modifications to a previously submitted data collection plan.
							(2)Report information required
 (A)In generalThe report required under paragraph (1)(A) shall contain information that includes, at a minimum— (i)the national origin, sex, race, ethnicity, age, physical disability, mental disability, English language proficiency, housing status, and school status of each civilian against whom a law enforcement officer used force;
 (ii)the date, time, and location, including zip code, of the incident and whether the jurisdiction in which the incident occurred allows for the open-carry or concealed-carry of a firearm;
 (iii)whether the civilian was armed, and, if so, the type of weapon the civilian had; (iv)the type of force used against the officer, the civilian, or both, including the types of weapons used;
 (v)the reason force was used; (vi)a description of any injuries sustained as a result of the incident;
 (vii)the number of officers involved in the incident; (viii)the number of civilians involved in the incident; and
 (ix)a brief description regarding the circumstances surrounding the incident, which shall include information on—
 (I)the type of force used by all involved persons; (II)the legitimate police objective necessitating the use of force;
 (III)the resistance encountered by each law enforcement officer involved in the incident; (IV)the efforts by law enforcement officers to—
 (aa)de-escalate the situation in order to avoid the use of force; or (bb)minimize the level of force used; and
 (V)if applicable, the reason why efforts described in subclause (IV) were not attempted. (B)Incidents reported under Death in Custody Reporting ActA State is not required to include in a report under subsection (a)(1) an incident reported by the State in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12104(a)(2)).
 (3)Audit of use-of-force reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, each State and Indian Tribe described in paragraph (1) shall—
 (A)conduct an audit of the use of force incident reporting system required to be established under paragraph (1)(B); and
 (B)submit a report to the Attorney General on the audit conducted under subparagraph (A). (4)Compliance procedurePrior to submitting a report under paragraph (1)(A), the State or Indian Tribe submitting such report shall compare the information compiled to be reported pursuant to clause (i) of paragraph (1)(A) to open-source data records, and shall revise such report to include any incident determined to be missing from the report based on such comparison. Failure to comply with the procedures described in the previous sentence shall be considered a failure to comply with the requirements of this section.
						(b)Ineligibility for funds
 (1)In generalFor any fiscal year in which a State or Indian Tribe fails to comply with this section, the State or Indian Tribe, at the discretion of the Attorney General, shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or Indian Tribe under a Byrne grant program.
 (2)ReallocationAmounts not allocated under a Byrne grant program in accordance with paragraph (1) to a State for failure to comply with this section shall be reallocated under the Byrne grant program to States that have not failed to comply with this section.
						(c)Public availability of data
 (1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under this section.
 (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).
 (d)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a)(2), which shall include standard and consistent definitions for terms, including the term use of force which is consistent with the definition of such term in section 1202.
					1204.Community and law enforcement partnership grant program
 (a)Grants authorizedThe Attorney General may make grants to eligible law enforcement agencies to be used for the activities described in subsection (c).
 (b)EligibilityIn order to be eligible to receive a grant under this section a law enforcement agency shall— (1)be located in a State or Indian Tribe that receives funds under a Byrne grant program;
 (2)employ not more that 100 law enforcement officers; (3)demonstrate that the use of force policy for law enforcement officers employed by the law enforcement agency is publicly available; and
 (4)establish and maintain a reporting system that may be used by members of the public to report incidents of use of force to the law enforcement agency.
 (c)Activities describedA grant made under this section may be used by a law enforcement agency for— (1)the cost of assisting the State or Indian Tribe in which the law enforcement agency is located in complying with the reporting requirements described in section 1203;
 (2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(4);
 (3)public awareness campaigns designed to gain information from the public on use of force by or against law enforcement officers, including shootings, which may include tip lines, hotlines, and public service announcements; and
 (4)use of force training for law enforcement agencies and personnel, including training on de-escalation, implicit bias, crisis intervention techniques, and adolescent development.
						1205.Compliance with reporting requirements
 (a)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under this title to determine whether each State or Indian Tribe described in section 903(a)(1) is in compliance with the requirements of this title.
					(b)Consistency in data reporting
 (1)In generalAny data reported under this title shall be collected and reported in a manner consistent with existing programs of the Department of Justice that collect data on law enforcement officer encounters with civilians.
 (2)GuidelinesThe Attorney General shall— (A)issue guidelines on the reporting requirement under section 1203; and
 (B)seek public comment before finalizing the guidelines required under subparagraph (A). 1206.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this title.
				XIIIEnd Racial and Religious Profiling Act
 1301.Short titleThis title may be cited as the End Racial and Religious Profiling Act of 2019 or ERRPA. 1302.DefinitionsIn this title:
 (1)Covered programThe term covered program means any program or activity funded in whole or in part with funds made available under— (A)the Edward Byrne Memorial Justice Assistance Grant Program under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); and
 (B)the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.), except that no program, project, or other activity specified in section 1701(b)(13) of such part shall be a covered program under this paragraph.
 (2)Governmental bodyThe term governmental body means any department, agency, special purpose district, or other instrumentality of Federal, State, local, or Indian Tribal government.
 (3)Hit rateThe term hit rate means the percentage of stops and searches in which a law enforcement officer finds drugs, a gun, or something else that leads to an arrest. The hit rate is calculated by dividing the total number of searches by the number of searches that yield contraband. The hit rate is complementary to the rate of false stops.
 (4)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130). (5)Law enforcement agencyThe term law enforcement agency means any Federal, State, local, or Indian Tribal public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws.
 (6)Law enforcement agentThe term law enforcement agent means any Federal, State, local, or Indian Tribal official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency.
 (7)Racial profilingThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme.
 (8)Routine or spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent: (A)Interviews.
 (B)Traffic stops. (C)Pedestrian stops.
 (D)Frisks and other types of body searches. (E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians.
 (F)Data collection and analysis, assessments, and predicated investigations. (G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out.
 (H)Immigration-related workplace investigations. (I)Such other types of law enforcement encounters compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics.
 (9)Reasonable requestThe term reasonable request means all requests for information, except for those that— (A)are immaterial to the investigation;
 (B)would result in the unnecessary disclosure of personal information; or (C)would place a severe burden on the resources of the law enforcement agency given its size.
 (10)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
 (11)Unit of local governmentThe term unit of local government means— (A)any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;
 (B)any law enforcement district or judicial enforcement district that— (i)is established under applicable State law; and
 (ii)has the authority to, in a manner independent of other State entities, establish a budget and impose taxes; or
 (C)any Indian Tribe that performs law enforcement functions, as determined by the Secretary of the Interior.
						AProhibition of Racial Profiling
 1311.ProhibitionNo law enforcement agent or law enforcement agency shall engage in racial profiling. 1312.Enforcement (a)RemedyThe United States, or an individual injured by racial profiling, may enforce this subtitle in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States.
 (b)PartiesIn any action brought under this subtitle, relief may be obtained against— (1)any governmental body that employed any law enforcement agent who engaged in racial profiling;
 (2)any agent of such body who engaged in racial profiling; and (3)any person with supervisory authority over such agent.
 (c)Nature of proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on individuals with a particular characteristic described in section 1302(7) shall constitute prima facie evidence of a violation of this subtitle.
 (d)Attorney’s feesIn any action or proceeding to enforce this subtitle against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee.
						BPrograms To Eliminate Racial Profiling By Federal Law Enforcement Agencies
					1321.Policies to eliminate racial profiling
 (a)In generalFederal law enforcement agencies shall— (1)maintain adequate policies and procedures designed to eliminate racial profiling; and
 (2)cease existing practices that permit racial profiling. (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include—
 (1)a prohibition on racial profiling; (2)training on racial profiling issues as part of Federal law enforcement training;
 (3)the collection of data in accordance with the regulations issued by the Attorney General under section 1341;
 (4)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and
 (5)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies.
							CPrograms To Eliminate Racial Profiling By State, Local, and Indian Tribal Law Enforcement Agencies
					1331.Policies required for grants
 (a)In generalAn application by a State, a unit of local government, or a State, local, or Indian Tribal law enforcement agency for funding under a covered program shall include a certification that such State, unit of local government, or law enforcement agency, and any law enforcement agency to which it will distribute funds—
 (1)maintains adequate policies and procedures designed to eliminate racial profiling; and (2)has eliminated any existing practices that permit or encourage racial profiling.
 (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— (1)a prohibition on racial profiling;
 (2)training on racial profiling issues as part of law enforcement training; (3)the collection of data in accordance with the regulations issued by the Attorney General under section 1341; and
 (4)participation in an administrative complaint procedure or independent audit program that meets the requirements of section 1332.
 (c)Effective dateThis section shall take effect 12 months after the date of enactment of this Act. 1332.Involvement of Attorney General (a)Regulations (1)In generalNot later than 6 months after the date of enactment of this Act and in consultation with stakeholders, including Federal, State, Tribal, and local law enforcement agencies and community, professional, research, and civil rights organizations, the Attorney General shall issue regulations for the operation of administrative complaint procedures and independent audit programs to ensure that such programs and procedures provide an appropriate response to allegations of racial profiling by law enforcement agents or agencies.
 (2)GuidelinesThe regulations issued under paragraph (1) shall contain guidelines that ensure the fairness, effectiveness, and independence of the administrative complaint procedures and independent auditor programs.
 (b)NoncomplianceIf the Attorney General determines that the recipient of a grant from any covered program is not in compliance with the requirements of section 1331 or the regulations issued under subsection (a), the Attorney General shall withhold, in whole or in part (at the discretion of the Attorney General), funds for one or more grants to the recipient under the covered program, until the recipient establishes compliance.
 (c)Private partiesThe Attorney General shall provide notice and an opportunity for private parties to present evidence to the Attorney General that a recipient of a grant from any covered program is not in compliance with the requirements of this subtitle.
						1333.Data collection demonstration project
						(a)Competitive awards
 (1)In generalThe Attorney General may, through competitive grants or contracts, carry out a 2-year demonstration project for the purpose of developing and implementing data collection programs on the hit rates for stops and searches by law enforcement agencies. The data collected shall be disaggregated by race, ethnicity, national origin, gender, and religion.
 (2)Number of grantsThe Attorney General shall provide not more than 5 grants or contracts under this section. (3)Eligible granteesGrants or contracts under this section shall be awarded to law enforcement agencies that serve communities where there is a significant concentration of racial or ethnic minorities and that are not already collecting data voluntarily.
 (b)Required activitiesActivities carried out with a grant under this section shall include— (1)developing a data collection tool and reporting the compiled data to the Attorney General; and
 (2)training of law enforcement personnel on data collection, particularly for data collection on hit rates for stops and searches.
 (c)EvaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall enter into a contract with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to analyze the data collected by each of the grantees funded under this section.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this section— (1)$5,000,000, over a 2-year period, to carry out the demonstration program under subsection (a); and
 (2)$500,000 to carry out the evaluation under subsection (c). 1334.Best practices development grants (a)Grant authorizationThe Attorney General, through the Bureau of Justice Assistance, may make grants to States, local law enforcement agencies, and units of local government to develop and implement best practice devices and systems to eliminate racial profiling.
 (b)Use of fundsThe funds provided under subsection (a) shall be used for programs that include the following purposes: (1)The development and implementation of training to prevent racial profiling and to encourage more respectful interaction with the public.
 (2)The acquisition and use of technology to facilitate the accurate collection and analysis of data. (3)The development and acquisition of feedback systems and technologies that identify officers or units of officers engaged in, or at risk of engaging in, racial profiling or other misconduct.
 (4)The establishment and maintenance of an administrative complaint procedure or independent auditor program.
 (c)Equitable distributionThe Attorney General shall ensure that grants under this section are awarded in a manner that reserves an equitable share of funding for small and rural law enforcement agencies.
 (d)ApplicationEach State, local law enforcement agency, or unit of local government desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.
 1335.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. DData Collection 1341.Attorney General to issue regulations (a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data under sections 1321 and 1331.
 (b)RequirementsThe regulations issued under subsection (a) shall— (1)provide for the collection of data on all routine or spontaneous investigatory activities;
 (2)provide that the data collected shall— (A)be collected by race, ethnicity, national origin, gender, and religion, as perceived by the law enforcement officer;
 (B)include the date, time, and location of such investigatory activities; (C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and
 (D)not include personally identifiable information; (3)provide that a standardized form shall be made available to law enforcement agencies for the submission of collected data to the Department of Justice;
 (4)provide that law enforcement agencies shall compile data on the standardized form made available under paragraph (3), and submit the form to the Civil Rights Division and the Department of Justice Bureau of Justice Statistics;
 (5)provide that law enforcement agencies shall maintain all data collected under this title for not less than 4 years;
 (6)include guidelines for setting comparative benchmarks, consistent with best practices, against which collected data shall be measured;
 (7)provide that the Department of Justice Bureau of Justice Statistics shall— (A)analyze the data for any statistically significant disparities, including—
 (i)disparities in the percentage of drivers or pedestrians stopped relative to the proportion of the population passing through the neighborhood;
 (ii)disparities in the hit rate; and (iii)disparities in the frequency of searches performed on racial or ethnic minority drivers and the frequency of searches performed on nonminority drivers; and
 (B)not later than 3 years after the date of enactment of this Act, and annually thereafter— (i)prepare a report regarding the findings of the analysis conducted under subparagraph (A);
 (ii)provide such report to Congress; and (iii)make such report available to the public, including on a website of the Department of Justice; and
 (8)protect the privacy of individuals whose data is collected by— (A)limiting the use of the data collected under this title to the purposes set forth in this title;
 (B)except as otherwise provided in this title, limiting access to the data collected under this title to those Federal, State, local, or Tribal employees or agents who require such access in order to fulfill the purposes for the data set forth in this title;
 (C)requiring contractors or other nongovernmental agents who are permitted access to the data collected under this title to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and
 (D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this title.
 1342.Publication of dataThe Department of Justice Bureau of Justice Statistics shall provide to Congress and make available to the public, together with each annual report described in section 1341, the data collected pursuant to this title, excluding any personally identifiable information described in section 1343.
 1343.Limitations on publication of dataThe name or identifying information of a law enforcement officer, complainant, or any other individual involved in any activity for which data is collected and compiled under this title shall not be—
 (1)released to the public; (2)disclosed to any person, except for—
 (A)such disclosures as are necessary to comply with this title; (B)disclosures of information regarding a particular person to that person; or
 (C)disclosures pursuant to litigation; or (3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person.
						EDepartment of Justice Regulations and Reports on Racial Profiling in the United States
					1351.Attorney General to issue regulations and reports
 (a)RegulationsIn addition to the regulations required under sections 1333 and 1341, the Attorney General shall issue such other regulations as the Attorney General determines are necessary to implement this title.
						(b)Reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report on racial profiling by law enforcement agencies.
 (2)ScopeEach report submitted under paragraph (1) shall include— (A)a summary of data collected under sections 1321(b)(3) and 1331(b)(3) and from any other reliable source of information regarding racial profiling in the United States;
 (B)a discussion of the findings in the most recent report prepared by the Department of Justice Bureau of Justice Statistics under section 1341(b)(7);
 (C)the status of the adoption and implementation of policies and procedures by Federal law enforcement agencies under section 1321 and by the State and local law enforcement agencies under sections 1331 and 1332; and
 (D)a description of any other policies and procedures that the Attorney General believes would facilitate the elimination of racial profiling.
								FMiscellaneous Provisions
 1361.SeverabilityIf any provision of this title, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this title and the application of the remaining provisions of this title to any person or circumstance shall not be affected thereby.
 1362.Savings clauseNothing in this title shall be construed— (1)to limit legal or administrative remedies under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), title I of the the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);
 (2)to affect any Federal, State, or Tribal law that applies to an Indian Tribe because of the political status of the tribe; or
 (3)to waive the sovereign immunity of an Indian Tribe without the consent of the tribe. 